

MINERAL PROPERTY
 
OPTION AGREEMENT
 


 
 
THIS AGREEMENT is dated as of the 26 day of October, 2009.
 
BETWEEN:
 
THUNDER BAY MINERALS INC., a company incorporated pursuant to the laws of
Alberta with an office at 81039 755 Bonavista Drive SE, Calgary, Alberta T2J 7C9
 
(“Thunder”)
AND:
 
SOURCE GOLD CORP., a company incorporated pursuant to the laws of Nevada with an
office at Suite 100 – 11245 Valley Ridge Drive, Calgary, Alberta, T3B 5V4.
 
(“Source”)
 
WHEREAS:
 
A. Thunder is the owner of an undivided 100% legal and beneficial interest in
those 19 mineral claims located north of Thunder Bay, Ontario, more particularly
described in Schedule A to this Agreement (the “Property”);
 
B.           Thunder has agreed to sell to Source an undivided 50% legal and
beneficial interest in the Property on the terms described herein.
 
THEREFORE in consideration of the mutual covenants and agreements in this
Agreement, the Parties agree as follows:
1.  
Definitions and Interpretation

 
1.1 For the purposes of this Agreement:
 
“Affected Party” has the meaning set forth in section 12.1;
 
“Affiliate” means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a party to this Agreement.  For purposes of the
preceding sentence, “control” means possession, directly or indirectly, of the
power to direct or cause direction of management and policies through ownership
of voting securities, contract, voting trust or otherwise;
 
“Agents” mean servants, employees, agents, workmen and contractors;
 
“Closing” has the meaning set forth in section 4.5;
 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
“Data” means all information and data, including without limitation,
topographical data, which is in digital form and is in the possession or under
the control of Thunder or its Affiliates relating to the Property;
 
“Deed” has the meaning set forth in section 5.1;
 
“Effective Date” means the date of execution of this Agreement;
 
“Encumbrances” mean any and all mortgages, pledges, security interests, liens,
charges, encumbrances, contractual obligations and claims of others, recorded
and unrecorded, registered and unregistered.
 
“Environmental Laws” means any and all federal, provincial and local laws,
statutes, regulations, ordinances, bylaws, orders, permits, licences and
approvals currently in effect or subsequently enacted that regulate or provide
liabilities or obligations in relation to mining, mine development and mineral
exploration or the existence, use, production, manufacture, processing,
distribution, transport, handling, storage, removal, treatment, disposal,
emission, discharge, migration, seepage, leakage, spillage or release of
Hazardous Substances or the construction, alteration, use or operation,
demolition or decommissioning of any facilities or other real or personal
property in relation to the foregoing or otherwise in relation to the protection
and preservation of the life, health or safety of persons, or to the protection
and preservation of the environment, including but not limited to, air, soil,
surface water, ground water, wildlife or personal or real property;
 
“Environmental Liabilities” means any and all costs, expenses, damages, losses
and liabilities of whatsoever kind, direct or indirect, including but not
limited, to fines, penalties, settlements, interest, property damage and
economic loss and costs and expenses incurred for investigation, study and
monitoring and removal, treatment, storage, disposal, remediation, clean-up,
abatement, reclamation or other activities, for breach of or failure to comply
with, or otherwise suffered or incurred under, or incurred in order to comply
with, any and all Environmental Laws, whether statutory, in contract or in tort,
including negligence and strict liability, or howsoever otherwise, pertaining to
the Property;
 
“Escrow Agent” has the meaning set forth in section 5.1;
 
“Escrowed Documents” has the meaning set forth in section 5.1;
 
“Expenditures” means any and all direct and indirect expenses of or incidental
to Operations conducted by or on behalf of Source or its Affiliates together
with any and all costs, fees and expenses that may be paid to obtain a NI 43-101
compliant technical report, feasibility, engineering or other studies or reports
on or with respect to the Property.  For greater certainty and without
limitation, the costs, fees and expenses of recording work for assessment credit
under applicable legislation for the benefit of the Property are included in
Expenditures.  There shall be added to and included in “Expenditures” a charge
for Source’s administrative overhead and corporate, technical and business
expenses equal to 9% of all direct and indirect expenses and charges;
 
“Hazardous Substance” means any substance or material that is or becomes
prohibited, controlled or regulated by any federal, provincial, municipal, local
or other level of government and any government agency, body, corporation,
organization, department, official or authority responsible for administering or
enforcing any law and includes any toxic substance, waste and dangerous goods;
 
“Joint Venture” means the joint venture to be formed between Thunder and Source
in respect of the Property (upon payment in full of the Purchase Price) pursuant
to the Joint Venture Agreement;
 
“Joint Venture Agreement” means the joint venture agreement to be entered into
between Thunder and Source upon the payment in full of the Purchase Price,
substantially in the form attached as Schedule B hereto;
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
“Losses” mean actual losses, liabilities, damages, injuries, costs or expenses;
 
“Net Smelter Return Royalty” means the maximum three percent (3.0%) net smelter
return royalty in favour of Wheeler provided in the royalty agreement attached
as Schedule C;
 
 “Operations” means any and every kind of work which Source in its sole and
absolute discretion elects to do or to have done to conduct mineral exploration
of the Property during the Purchase Period;
 
“OTC BB” means the Over the Counter Bulletin Board
 
“Party” means either of Source or Thunder; and “Parties” mean both Source and
Thunder;
 
“Person” means any individual, partnership, company, corporation, unincorporated
association, person, government or governmental agency, authority or entity
howsoever designated or constituted;
 
“Property” means those claims more particularly described in Schedule “A”
hereto, together with all prospecting, research, exploration, exploitation,
operating and mining permits, licences and leases associated therewith, mineral,
surface, water and ancillary or appurtenant rights attached or accruing thereto,
and any mining licence or other form of substitute or successor mineral title or
interest granted, obtained or issued in connection with or in place of or in
substitution for any such Property (including, without limitation, any Property
issued to cover any internal gaps or fractions in respect of such ground), and
includes any renewals, extensions or replacements thereof; and includes any
claims or lands acquired within the area of mutual interest as contemplated in
section 15.1;
 
“Purchase Period #1” means the date hereof through to and including December 31,
2010;
 
“Purchase Period #2” means January 1, 2011 through to and including December 31,
2011;
 
“Rule 144” means Rule 144 of the United States Securities Act of 1933 (as
amended)
 
“Shares” mean common shares in the capital of Source;
 
“Termination Notice” has the meaning set forth in section 14.1;
 
“Transfer” when used as a verb, means to sell, grant, assign, encumber, pledge
or otherwise commit or dispose of, directly or indirectly, including through
mergers, consolidations or asset purchases.  When used as a noun, "Transfer"
shall mean a sale, grant, assignment, pledge or disposal or the commitment to do
any of the foregoing, directly or indirectly, including through mergers,
consolidations or asset purchases; and
 
“Wheeler” means William James Wheeler, President of Thunder.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
 
1.2 For the purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
 
(a)  
“this Agreement” means this Option Agreement and all Schedules attached hereto;

 
(b)  
any reference in this Agreement to a designated “section”, “Schedule”,
“paragraph” or other subdivision refers to the designated section, schedule,
paragraph or other subdivision of this Agreement;

 
(c)  
the words “herein” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section or other subdivision
of this Agreement;

 
(d)  
the word “including”, when following any general statement, term or matter, is
not to be construed to limit such general statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto but rather refers to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter;

 
(e)  
any reference to a statute includes and, unless otherwise specified herein, is a
reference to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statute or
regulation that may be passed which has the effect of supplementing or
superseding such statute or such regulation;

 
(f)  
the headings in this Agreement are for convenience of reference only and do not
affect the interpretation of this Agreement;

 
(g)  
words importing the masculine gender include the feminine or neuter gender and
words in the singular include the plural, and vice versa and “shall” has the
same meaning as the word “will”;

 
(h)  
all references to currency refer to Canadian dollars;

 
(i)  
all references to business days are to days excluding Saturdays, Sundays and
banking holidays in the Province of British Columbia; and

 
(j)  
when calculating the period of time within which or following which any act is
to be done or step is to be taken pursuant to this Agreement, the date which is
the reference date in calculating such period shall be excluded.  If the last
day of such period is a non-business day, the period in question shall end on
the next business day.

 
1.3 The following are the Schedules to this Agreement, and are incorporated into
this Agreement:
 
               Schedule “A”                               The Property
               Schedule “B”                               Form of Joint Venture
Agreement
               Schedule “C”                               RoyaltyAgreement
 
1.4 Wherever any term or condition, expressed or implied, in any of the
Schedules conflicts or is at variance with any term or conditions of this
Agreement, the terms or conditions of this Agreement will prevail.
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.  
Representations and Warranties

 
2.1
Thunder represents and warrants to Source that:

 
(a)  
Thunder is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the Province of Alberta.  Thunder has full power and
authority to carry on its business and to enter into this Agreement and any
agreement or instrument referred to or contemplated by this Agreement and to
carry out and perform all of its obligations and duties hereunder.  Thunder has
duly obtained all corporate and all regulatory authorizations for the execution,
delivery and performance of this Agreement.  This Agreement has been duly
executed and delivered by Thunder and is valid, binding and enforceable against
Thunder in accordance with its terms;

 
 
(b)
Thunder is the owner of an undivided 100% legal and beneficial interest in the
Property, free and clear of any and all Encumbrances save and except for the Net
Smelter Return Royalty.  Thunder has the full power to hold its interest in the
Property;

 
 
(c)
the Property has been properly staked, located and recorded pursuant to
applicable laws and regulations of the Province of Ontario and all mining claims
comprising the Property are in good standing and no event, condition or
occurrence exists that, after notice or lapse of time or both, would constitute
a default under such mining claims and all required assessment work, reports,
fees and payments have been filed or made and are current;

 
 
(d)
there is no adverse claim or challenge against or to the ownership of or title
to any part of the Property and, there is no basis for such adverse claim or
challenge;

 
 
(e)
the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any Person to a right of termination under, or result in the creation or
imposition of any Encumbrance or restriction of any nature whatsoever upon or
against the Property or other assets of Thunder, under its constating documents,
any contract, agreement, indenture or other instrument to which Thunder is a
party or by which Thunder is bound, any law, judgment, order, writ, injunction
or decree of any court, administrative agency or other tribunal or any
regulation of any governmental authority;

 
 
(f)
all taxes and charges with respect to the Property have been paid in full as of
the Effective Date.  Subject to the provisions of section 9, no Person has any
proprietary or possessory interest in the Property.  Save and except for the Net
Smelter Return Royalty, no Person is entitled to any royalty or other payment in
the nature of rent or royalty on any minerals, metals or concentrates or any
other such products removed or produced from the Property;

 
 
(g)
there is no legal, administrative, arbitration or other proceeding, claim or
action of any nature or investigation pending or, to the best of Thunder’s
knowledge after reasonable inquiry, threatened against or involving the Property
or which questions or challenges the validity of this Agreement or any action
taken or to be taken by Thunder pursuant to this Agreement or any other
agreement or instrument to be executed and delivered by Thunder in connection
with the transactions contemplated hereby and Thunder does not know or have any
reason to know of any valid basis for any such legal, administrative,
arbitration or other proceeding, claim, action of any nature or
investigation.  Thunder is not subject to any judgment, order or decree entered
in any lawsuit or proceeding which has had or may be expected to have an adverse
effect on the Property;

 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
 
(h)
there are no actual or pending proceedings for, and Thunder is unaware of any
basis for, the institution of any proceedings leading to the placing of Thunder
in bankruptcy or subject to any other laws governing the affairs of insolvent
parties and Thunder’s interest in the Property does not represent all or
substantially all of Thunder’s assets and/or undertaking;

 
 
(i)
to the best of Thunder’s knowledge after reasonable inquiry, no Hazardous
Substance has been placed, held, located, used or disposed of, on, under or at
the Property by Thunder or any of its Agents.  To the best of Thunder’s
knowledge after reasonable inquiry, no claim has ever been asserted and there
are no present circumstances which could reasonably form the basis for the
assertion of any claim against Thunder for Losses of any kind as a direct or
indirect result of the presence on or under or the escape, seepage, leakage,
spillage, discharge, emission or release from the Property of any Hazardous
Substance;

 
 
(j)
there are no outstanding work orders or actions required or reasonably
anticipated to be required to be taken in respect of the rehabilitation or
restoration of the Property or relating to environmental matters in respect of
the Property or any operations thereon, nor has Thunder received notice of same;

 
 
(k)
to the best of Thunder’s knowledge after reasonable inquiry, all previous
exploration on the Property has been carried out in accordance with applicable
law and sound mining, environmental and business practice.  Thunder has not
received notice of any breach, violation or default with respect to the
Property.  The prospecting work, processes, undertaking and other operations
carried on or conducted by or on behalf of Thunder in respect of the Property
have been carried on or conducted in a sound and workmanlike manner and in
compliance with sound geological and geophysical exploration and mining,
engineering and metallurgical practices;

 
 
(l)
Thunder has not received notice of the existence of any condemnation,
expropriation or similar proceedings affecting the Property;

 
 
(m)
all of the buildings, fixtures and improvements located on the Property or
comprising the Property are in good condition and repair, ordinary wear and tear
excepted and are usable in the ordinary course of business;



 
(n)
Thunder has made available to Source all material information in its possession
or control relating to the Property and throughout the Purchase Period, Thunder
shall continue to make available to Source all information in its possession or
control relating to the Property;

 
 
(o)
Thunder does not have any information or knowledge of any facts pertaining to
the Property or substances thereon or therefrom not disclosed in writing to
Source, which if known to Source might reasonably be expected to deter Source
from completing the transactions contemplated hereby;

 
 
(p)
Thunder is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada); and

 
 
(q)
there is no Person acting or purporting to act at the request of Thunder who is
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated herein.

 
2.2 At Source’s request Thunder shall take all action reasonably necessary
(including judicial proceedings) to pay any outstanding fees, taxes, mortgages
or liens against the Property, or remove any doubt from or cure any defect in
their title to the Property or the ground covered thereby.  If Thunder fails or
refuses to take action, Source may take action in Thunder’s name and Thunder
agrees to cooperate with Source in any action taken.  Source may recover from
any payments thereafter to become due to Thunder hereunder all costs and
expenses (including attorneys’ fees) incurred by Source in any such action, or
is no further payments are due, then such payments made by Source shall qualify
as Expenditures hereunder.  Any improvement or perfection of title to the
Property shall inure to the benefit of Source in the same manner and to the same
extent as if such improvement or perfection had been made prior to the execution
of this Agreement.  If any third person attacks the validity of any of the
claims (or portion thereof) for any reason except Source’s failure to comply
with its obligation to pay annual fees and maintain the Property pursuant to
this Agreement, Source shall have no obligation to defend the validity of the
claims.  If Source elects not to defend the validity of the claims, it shall
release and reconvey its interest therein to Thunder, free and clear of liens
and encumbrances arising by, through or under Source.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
2.3 All payments and Expenditures payable by Source hereunder are based upon
Thunder’s warranted ownership of the entire undivided interest in the minerals
included within the boundaries of the Property.  If Thunder are found to own
less than 100% of the mineral interests, then all payments payable to Thunder
hereunder including Royalty payments shall be reduced proportionately.  Such
reductions in payments shall not waive or eliminate any other rights or remedies
Source may have in connection with the extent of Thunder’s actual interest in
the Property.
 
2.4 The representations and warranties contained in section 2.1 are provided for
the exclusive benefit of Source and the correctness of each such representation
and warranty is a condition upon which Source is relying upon in entering into
this Agreement.  A breach of any one or more of the representations or
warranties may be waived by Source in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty and the representations and warranties contained in
section 2.1 will survive the execution and delivery of this Agreement
notwithstanding any independent investigations Source may make.  Thunder agrees
to indemnify and hold harmless Source from all Losses actually incurred by
Source in connection with a breach of any representation or warranty made by
Thunder and contained herein, provided that such representations and warranties
shall only have a survival period that terminates two years following: (i) the
payment in full of the Purchase Price; or (ii) the termination of this
Agreement.
 
2.5 Source represents and warrants to Thunder that:
 
(a)  
Source is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the State of Nevada;

 
(b)  
Source has full power and authority to enter into this Agreement and to carry
out and perform all of its obligations and duties hereunder;

 
(c)  
Source has duly obtained all corporate authorizations for the execution,
delivery and performance of this Agreement;

 
(d)  
this Agreement has been duly executed and delivered by Source and is valid,
binding and enforceable against Source in accordance with its terms;

 
(e)  
there is no person acting or purporting to act at Source’s request who is
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated herein;

 
(f)  
the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of its
constating documents or entitle any Person to a right of termination under any
contract, agreement, indenture or other instrument to which Source is a party or
by which Source is bound or to any law, judgment, order, writ, injunction or
decree of any court, administrative agency or other tribunal or any regulation
of any governmental authority;

 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
 
(g)
Source is a "reporting issuer" within the meaning of the  United States
Securities Act of 1933 (as amended), is not in default of any requirement of
applicable laws and no material change relating to Source has occurred with
respect to which a requisite material change report has not been filed and no
such disclosure has been made on a confidential basis.  The common shares of
Source are listed for trading on the OTC bulletin board;

 
 
(h)
no securities commission or similar regulatory authority has issued any order
preventing or suspending trading in any securities of Source and to the best of
Source’s knowledge after reasonable inquiry, no such proceeding for such
purposes are pending or threatened;

 
 
(i)
upon issuance, the Consideration Shares shall be fully paid and non-assessable
and shall form part of a class of shares that is listed on the OTC BB, subject
to Rule 144; and

 
 
(j)
there are no actual or pending proceedings for, and to the best of Source’s
knowledge after reasonable inquiry, there is no basis for, the institution of
any proceedings leading to the placing of Source in bankruptcy or subject to any
other laws governing the affairs of insolvent parties.

 
2.6 The representations and warranties contained in section 2.5 are provided for
the exclusive benefit of Thunder and the correctness of each such representation
and warranty is a condition upon which Thunder is relying upon in entering into
this Agreement.  A breach of any one or more representations or warranties may
be waived by Thunder in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty and the representations and warranties contained in section 2.5 will
survive the execution and delivery of this Agreement notwithstanding any
independent investigations Thunder may make.  Source agrees to indemnify and
hold harmless Thunder from all Losses actually incurred by Source in connection
with a breach of any representation or warranty made by it and contained herein,
provided that such representations and warranties shall only have a survival
period that terminates two years following: (i) the exercise of the Option; or
(ii) the termination of the Option.
 
3.  
Purchase and Sale

 
3.1 In consideration of the covenants and agreements of Source herein contained,
Thunder hereby agrees to sell, transfer and assign to Source 50% of Thunder’s
right, title and interest in and to the Property for and in consideration of
Source paying the Purchase Price to Thunder.
 
3.2 The Purchase Price payable by Source shall be (i) the payment of an
aggregate $110,000 (the “Cash Purchase Price”), (ii) incurring Expenditures in
the aggregate amount of $1,000,000 on the Property, and (iii) issuing 2,000,000
Shares, as follows:


 
(a)
Paying a total of $110,000 to Thunder as follows:

 
 
(i)
upon execution of this Agreement, Source will pay to Thunder the sum of $50,000,
as a non-refundable deposit toward the Purchase Price, in advance of Source
commencing its due diligence investigations of the Property as contemplated in
section 4.1 below; and

 
 
(ii)
on or before December 1, 2009, Source will pay to Thunder the sum of $60,000;

 
 
 
 
-8-

--------------------------------------------------------------------------------

 

 
(b)  
Source shall incur a minimum of $500,000 of Expenditures on the Property on or
before the expiry of the Purchase Period #1;



(c)  
Source shall incur a minimum of $500,000 of Expenditures on the Property on or
before the expiry of the Purchase Period #2; and



(d)  
Subject to section 3.3 below, Source shall allot and issue 2,000,000 Shares to
the shareholders of Thunder, which shares shall be subject to the restrictions
under Rule 144.  In this regard, Thunder covenants to deliver to Source, on or
before 24 hours following the Closing Date, a list of the shareholders of
Thunder and instructions as to how the Shares will be issued, registered and
delivered to each shareholder.

 
3.3 Thunder acknowledges that the Shares to be received as part of the Purchase
Price will be subject to resale restrictions in accordance with applicable
securities legislation and the rules of the OTC BB.
 
3.4 The Purchase Price will be effectively paid, and the purchase and sale of a
50% interest in the Properety shall be deemed closed and completed when Source
has made Expenditures which total $1,000,000 and the 2,000,000 Shares have been
issued.  The due date for the making of Expenditures as well as the Purchase
Period shall be extended for such time as access to the Property and/or work on
the Property is prevented by any condition of Force Majeure as described in
section 12.1.
 
3.5 Notwithstanding anything herein contained and in addition to any other
rights Source may have under the circumstances, if exploration and development
work intended to be conducted on or for the benefit of the Property is
mistakenly conducted outside the boundaries of the Property as a consequence of
it being subsequently discovered or determined by survey or otherwise that the
Property boundaries are not located where the Parties understood them to be on
the Effective Date, such exploration and development work shall constitute
Expenditures hereunder and Source shall suffer no forfeiture with respect to any
interest earned or to be earned hereunder.
 
4. Conditions Precedent
 
4.1 The obligation of Source to consummate the transactions contemplated under
this Agreement is subject to the following conditions which are for Source’s
sole benefit and may be waived in writing by Source:
 
(a)  
Source will have received all requisite regulatory approvals to the transactions
contemplated in this Agreement; and

 
(b)  
Source will be satisfied as to the title to the Property and its due diligence
investigations as against Thunder.  Source will have a period of 30 days to
complete its due diligence investigations; and shall at any time on or before
the expiry of such 30 days notify Thunder as to whether it is (i) satisfied with
its investigations and that it will proceed to Closing in accordance with
section 4.5 below, or (ii) not satisfied with its investigations and that it
will not be proceeding to Closing and that the provisions of section 4.3 below
will apply.

 
4.2               For purposes of Source undertaking its due diligence
investigations, Source shall be entitled to: (i) full access to all Data,
records, maps, reports, drill core, documents, and files in Thunder’s possession
or to which it may have access, relating to the Property (“Property
Information”); (ii) complete such field investigations on the Property as Source
considers necessary to verify historical work represented as having been done on
the Property; and (iii) complete its review and investigation of legal title and
ownership of the claims comprising the Property, (collectively the “Due
Diligence Review”).
 
 
 
 
-9-

--------------------------------------------------------------------------------

 

 
4.3               If Source determines, for any reason, to deem its Due
Diligence Review unsatisfactory, it will provide notice to Thunder of the same,
at which time (i) Source will return the Property Information to Thunder
together with all new information gathered by Source pertaining to the Property
within 48 hours of such notice being sent, (ii) Source will remediate any and
all disturbances it made to the Property within 30 days of such notice being
sent; and (iii) this Agreement will terminate without any liability of further
obligation whatsoever on the part of either Party.


4.5               Subject to compliance with the provisions of section 4.1, upon
five days notice from Source to Thunder, closing shall occur (the “Closing”) at
the offices of Source. On Closing:
 
 
(a)
Source and Thunder shall execute and deliver an acknowledgement to the effect
that the conditions precedent set forth in section 4.1 have been satisfied; and

 
 
(b)
Source shall deliver to Thunder (i) , on or before the date that is 30 days
following Closing, a share certificate or certificates (as directed by Thunder)
representing the 2,000,000 Shares; and (ii) a cheque, bank draft or wire
transfer for $60,000.

 
4.6               Source and Thunder will use their best efforts to assist each
other in obtaining the requisite regulatory approvals required in connection
with the execution, delivery and performance of this Agreement.
 
4.7               prior to paying the portion of the Cash Purchase Price
identified in subsection 3.2 (a)(ii), Thunder shall have provided evidence to
Source, acting reasonably, that all of the subject claims on the Property are in
good standing.
 
4.7               This Agreement will terminate if the conditions described in
section 4.1 are not satisfied on or before 7 days from the Effective Agreement.
 
5.  
Property Title and Joint Venture

 
5.1 During the Purchase Period, recorded title to the Property shall remain in
the name of Thunder.  Notwithstanding the foregoing on Closing, Thunder shall
deliver to an independent party to be agreed upon by and acceptable to both
Thunder and Source (the “Escrow Agent”) to hold in trust pending payment in full
of the Purchase Price or other termination of this Agreement (the “Escrowed
Documents”): (i) a duly executed copy of a deed/transfer of a 50% interest in
the mineral claims in respect of the Property in registrable or recordable form
(the “Deed”) and in content sufficient pursuant to the laws of the Province of
Ontario to transfer a 50% undivided interest in the Property to Source free and
clear of any and all Encumbrances, subject to the Net Smelter Return
Royalty.  The Parties shall also deliver to the Escrow Agent an indemnification
agreement, as required by the Escrow Agent, on terms and conditions satisfactory
to the Escrow Agent.  The Escrowed Documents shall be held by the Escrow Agent
pending either: (i) termination of the Option in accordance with section 14.1,
in which case the Deed shall be released and delivered to Thunder and the
provisions of section 14.2 will apply; or (ii) upon payment of the Purchase
Price in accordance with section 3.2, the Escrowed Documents shall be released
to Source, and the Parties shall forthwith execute and deliver the Joint Venture
Agreement substantially in the form set out in Schedule “B”.
 
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
5.2 During the Purchase Period, Thunder shall not transfer any of its interest
in the Property and/or this Agreement other than to Source as provided herein,
and shall not grant, create or allow any Encumbrances on the Property.
 
5.3 Upon Source having performed all of the requirements of section 3.2, Source
will have paid the Purchase Price in full and have purchased an undivided 50%
legal and beneficial interest in the Property as at such date free and clear of
any and all Encumbrances, subject only to the Net Smelter Return Royalty; and
Thunder and Source will constitute a Joint Venture for the purpose of carrying
out further exploration, development and production work on the Property, and
the provisions of the Joint Venture Agreement will then apply.
 
6.  
Property Exploration and Maintenance

 
6.1 During the Purchase Period Thunder will act as operator, and be entitled to
conduct title management and to lead, define the nature of and execute all
exploration programs and subsequent phases of development on the Property.
 
6.2 Thunder shall submit such reports of its exploration activities on the
Property to the appropriate governmental authorities as may be required to
maintain the Property in good standing during the Purchase Period.
 
7.  
Right of Entry

 
7.1 Throughout the Purchase Period, Thunder and its Affiliates and Agents shall
have the sole, exclusive and immediate right in respect of the Property to:
 
(a)  
enter the Property, to have quiet and exclusive possession of the Property and
to act as operator of the Property;

 
(b)  
do such prospecting, exploration, development and/or other mining work on and
under the Property so as to incur Expenditures;

 
(c)  
bring erect and install upon the Property such buildings, plant, machinery and
equipment as Source may deem necessary or desirable in its sole discretion; and

 
(d)  
remove from the Property all metals and minerals derived from Operations on the
Property as may be deemed necessary by Source for assay and testing purposes.

 
For greater certainty and without limitation, it is understood and agreed that
Thunder as operator shall be under no obligation whatsoever to place the
Property into commercial production and if the Property is placed into
commercial production, Source shall have the right at any time to curtail or
suspend such commercial production as Source in its absolute discretion deems
advisable.
 
8. Recording of Agreement
 
8.1 At all times during the Purchase Period and from and after Closing, Thunder
and Source will execute and deliver such additional documentation as legal
counsel for Thunder and Source determine is necessary in order to duly register
and record in the appropriate registration and recording offices notice that
Thunder’s interest in and to the Property is subject to and bound by the terms
of this Agreement.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
9.  
Obligations During Purchase Period

 
9.1 During the Purchase Period, unless this Agreement is terminated in
accordance with subsection 14.1, Source covenants and agrees with Thunder that
Source shall:
 
(a)  
provide to Thunder copies of all correspondence and other written communications
by Source to and from government authorities with respect to the Property,
including without limitation, any default notice given to Source, forthwith on
receipt by Source of such correspondence or written communications; and

 
(b)  
provide to Thunder all technical data and any interpretation or reports on such
data in its possession relating to the Property.

 
9.2 During the Purchase Period, unless this Agreement is terminated in
accordance with the provisions hereof, Thunder covenants and agrees with Source
that it will:
 
(a)  
maintain the Property in good standing by doing and filing all assessment work
or making payments in lieu thereof and by performing all other acts which may be
necessary in order to keep the Property in good standing and free and clear of
all Encumbrances arising from or out of its activities on the Property;

 
(b)  
do all work on the Property in a good and workmanlike manner and in accordance
with sound mining and engineering practices and in compliance with all
applicable laws, bylaws, regulations, orders and lawful requirements of any
governmental or regulatory authority and comply with all laws governing the
possession of the Property, including without limitation, those governing
safety, pollution and environmental matters;

 
(c)  
deliver to Source within 30 days after receipt by Thunder all engineering and
geological reports and assay results in respect of samples taken from the
Property (together with reports showing the location from which the samples were
taken and the type of samples) and report to Source on a monthly basis in
respect of all data relevant to the Property, including without limitation,
opinions and field results, provided that Source will indemnify and save Thunder
and its Agents harmless with respect to any use made by Source of interpretive
data prepared by and received from Thunder; and

 
(d)  
permit Source and its duly authorized representatives, at their own sole risk
and expense, access to the Property at all reasonable times and to all records
prepared by Thunder in connection with Expenditures.  Such access shall not
obstruct or interfere with the operation or activities conducted by Thunder.

 
10. No Encumbrances Against Property
 
10.1 During the Purchase Period, neither Source nor Thunder will be entitled to
grant, create or allow any Encumbrance of or upon the Property or any portion
thereof without the prior written consent of the other Party, which consent may
be unreasonably withheld.
 
11.  
Royalties Encumbering Property

 
11.1 Source acknowledges that the Property is subject to the Net Smelter Return
Royalty in favour of Wheeler to be calculated and paid in accordance with
Schedule “C”.
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
 
12. Force Majeure
 
12.1 If at any time during the Purchase Period either Party is prevented or
delayed in complying with any of the provisions of this Agreement (the “Affected
Party”) by reason of strikes, lockouts, labour unrest or shortage, power or fuel
shortages, fires, wars, terrorism, acts of God, civil disturbances, governmental
regulations restricting normal operations, shipping delays, title disputes,
Native land claims, or any other reason or reasons beyond the reasonable control
of the Affected Party (provided that lack of sufficient funds to carry out
exploration on the Property will be deemed not to be beyond the reasonable
control of the Affected Party), then the time limited for the performance by the
Affected Party of its obligations hereunder will be extended by a period of time
equal in length to the period of each such prevention or delay.  Nothing in this
section 12.1 or this Agreement will relieve either Party from its obligation to
maintain the mineral claims comprising the Property in good standing and to
comply with all applicable laws and regulations, including without limitation,
those governing safety, pollution and environmental matters.
 
12.2 The Affected Party will give notice to the other Party of each event of
force majeure under section 13.1 within seven days of such event commencing and
upon cessation of such event will furnish the other Party with written notice to
that effect together with particulars of the number of days by which the time
for performing the obligations of the Affected Party under this Agreement has
been extended by virtue of such event of force majeure and all preceding events
of force majeure.
 
12.3 Should Source pay any amounts toward settling a title dispute (which it may
only do with the consent of Thunder), such amounts will be deducted from and
will reduce the next payments due by Source to Thunder pursuant to sections 3.2,
or if no payment is then due the same will constitute “Expenditures” hereunder.
 
13. Confidential Information
 
13.1 The terms of this Agreement and all information obtained in connection with
the performance of this Agreement will be the exclusive property of the Parties
hereto and except as provided in section 13.2, will not be disclosed to any
third party or the public without the prior written consent of the other Party,
which consent will not be unreasonably withheld.
 
13.2 The consent required by section 13.1 will not apply to a disclosure:
 
(a)  
to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

 
(b)  
to any third party to whom the disclosing Party contemplates a transfer of all
or any part of its interest in this Agreement;

 
(c)  
to a governmental agency or to the public which such Party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange; or

 
(d)  
to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such Party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement.

 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
 
14. Default and Termination


14.1               Thunder shall have the right to terminate this Agreement as a
result of a breach of section 3.2, subject to section 3.4, on prior written
notice to Source (the "Termination Notice"), if, within 60 days after receipt of
the Termination Notice, Source shall fail to incur the requisite Expenditures
set forth in section 3.2.


14.2               Upon termination of this Agreement the provisions of section
4.3 shall be operative, and Source shall:
 
 
(a)
deliver to Thunder all maps, reports, results of surveys and drilling and all
other reports of information provided to Source by Thunder, as well as copies of
any and all assay plans, diamond drill records, information, maps and other
pertinent exploration reports produced by Thunder its Affiliates or its Agents
regarding the Property; and

 
 
( (c)
deliver a deed of quit claim or other appropriate instrument to Thunder in
recordable form whereby Source will acknowledge and agree that it has no
interest either legal or equitable in and to the Property.

 
 
(



15.           Area Of Mutual Interest


15.1           An area of mutual interest shall exist for all lands within that
area being within seven kilometres of the outer boundaries of the Property.  If
Thunder acquires any mineral interests within the lands lying within the area of
mutual interest, or if it enters into any type of agreement by which such an
interest may be earned or otherwise acquired therein, then Thunder shall
promptly notify Source of such acquisition or such agreement, and upon Source
reimbursing Thunder for its staking, filing and other acquisition costs
incurred, this Agreement shall apply thereto, and such lands or interests within
the area of mutual interest shall form part of the Property.  Any mineral
interest acquired by Thunder in lands outside of the area of mutual interest
shall not be subject to the terms hereof, but may be the subject of that
separate agreement between the Parties whereby Thunder has agreed to grant to
Source a right of first refusal to acquire all mineral property interests
acquired by Thunder during the six years following the Effective Date.
 
16.               Indemnities
 
16.1               Thunder covenants and agrees with Source (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement), both before as well as after Closing, to indemnify and save harmless
Source, its Agents and Affiliates and their respective officers, directors,
employees and representatives from and against:


 
(a)
any and all Environmental Liabilities which may arise as a result of Operations
prior to the start of the Purchase Period; and



(b)  
any and all Losses which may be suffered by Source arising out of or in
connection with or in any way referable to, whether directly or indirectly, the
entry on, presence on, or activities on the Property by Thunder or its Agents on
or before the Effective Date.



16.2               Source covenants and agrees with Thunder (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement) to indemnify and save harmless Thunder, its Agents and Affiliates and
their respective officers, directors, employees and representatives from and
against:


 
(a)
any and all Environmental Liabilities which may arise as a result of Operations
during the Purchase Period; and



 
(b)
any and all Losses which may be suffered by Thunder arising out of or in
connection with or in any way referable to, whether directly or indirectly, the
entry on, presence on, or activities on the Property by Source from and after
the Effective Date and during the Purchase Period.

 
 
 
 
-14-

--------------------------------------------------------------------------------

 

 
17.               Relationship and Other Opportunities – General


17.1               The rights, privileges, duties, obligations and liabilities,
as between the Parties shall be separate and not joint or collective and nothing
herein contained shall be construed as creating a partnership, an association,
agency or subject as herein specifically provided, a trust of any kind or as
imposing upon either of the Parties any partnership duty, obligation or
liability.  Neither Party is liable for the acts, covenants and agreements of
the other Party, except as herein specifically provided.


17.2               Each of the Parties shall have the free and unrestricted
right independently to engage in and receive the full benefits of any and all
business endeavours of any sort whatsoever whether or not competitive with the
endeavours contemplated herein without consulting the other Party or inviting or
allowing the other Party to participate therein.  Neither Party shall be under
any fiduciary or other duty to the other Party which shall prevent it from
engaging in or enjoying the benefits of competing endeavours within the general
scope of endeavours contemplated by this Agreement.  The legal doctrine of
“corporate opportunity” sometimes applied to persons engaged in a joint venture
or having fiduciary status shall not apply in the case of a Party.
 
18.               Assignment and Right of First Refusal
 
18.1               This Agreement and Source’s rights hereunder may be assigned,
either in whole or in part, by Source to an assignee provided that:
 
(a)  
Thunder gives its prior written consent to such assignment, which consent not to
be unreasonably withheld by Thunder;

 
(b)  
Source at the time of assignment is not in default of any of the obligations,
warranties or representations given hereunder or to be performed by it pursuant
to this Agreement;

 
(c)  
Source will not be relieved of any duty or obligation hereunder unless Source
has assigned its entire interest in this Agreement; and

 
(d)  
each assignee prior to the effective date of the assignment agrees in writing
with Thunder to be bound by the terms and conditions of this Agreement.

 
Thunder shall not be permitted to Transfer any of its rights hereunder or in the
Property except as provided in section 18.2 below.
 
18.2           In the event Thunder wishes to sell, assign or dispose of any
entitlement or rights hereunder, or any of its 50% interest in or to the
Property, or any of its rights in or to the Royalty, to any other party (a
“Third Party”), then and in any and each such event Thunder shall first offer to
sell such interest to Source on the same terms as offered to (or by) the Third
Party.  Source shall have a period of 45 days to determine if it will acquire
such interest, and to provide notice to Thunder of its intentions.  If Source
elects to acquire such interest, closing will occur on the same time frame
(subject to the additional 45 days noted above) and on the same terms and
proposed with the Third Party.
 
 
 
 
-15-

--------------------------------------------------------------------------------

 

 
18.3           Should Thunder sell to a Third Party, it will:
 
(a)
furnish to the Third Party a true copy of this Agreement;

 
(b)
obtain the Third Party’s written agreement in favour of Source that the Third
Party shall be bound by the terms of this Agreement as if it were a party
thereto in the place and stead of Thunder; and

 
(c)
ensure that any agreement between the Third Party and Thunder contains
provisions similar to those set forth in this section 9 of this Agreement, to be
binding upon the Third Party and any successor or assign, and that such
agreement is registered at the public registries in which it is required or
customary to register mining agreements pertaining to land.



19.               Governing Law


19.1               This Agreement will be construed and in all respects governed
by the laws of the Province of Alberta and the federal laws of Canada applicable
therein.


20.               Arbitration
 
20.1               In the event of any dispute between Thunder and Source with
respect to this Agreement or any matter governed by this Agreement which Thunder
and Source are unable to resolve, the matter shall be settled by arbitration as
follows:
 
The Party desiring arbitration shall nominate one arbitrator and shall notify
the other Party of such nomination and the other Party shall within 30 days
after receiving such notice nominate one arbitrator and the two arbitrators
shall select a third arbitrator to act jointly with them.  If the said
arbitrators are unable to agree upon the selection of such third arbitrator, the
third arbitrator shall be designated by a Justice of the Supreme Court of
British Columbia.  If the Party receiving the notice of nomination of an
arbitrator, does not nominate an arbitrator within 30 days of receiving such
notice, then the arbitrator nominated by the Party desiring arbitration may
proceed alone to determine the dispute.  Any decision reached pursuant to this
section 20 shall be final and binding upon the Parties.  Insofar as they do not
conflict with the provisions hereof, the provisions of the Arbitration Act
(Alberta) as amended from time to time shall be applicable.
 
21.               Notices
 
21.1               All notices, payments and other required communications and
deliveries to the Parties will be in writing and will be addressed to the
Parties at the address and fax number appearing on the first page of this
Agreement or at such other address as the Parties may specify from time to time.
 
Notices must be delivered, sent by telecopier or mailed by pre-paid post and
addressed to the Party to which notice is to be given.  If notice is sent by
telecopier or is delivered, it will be deemed to have been given and received at
the time of transmission or delivery, if transmitted or delivered during regular
business hours, or the next business day, if not transmitted or delivered during
normal business hours.  If notice is mailed, it will be deemed to have been
received ten business days following the date of the mailing of the notice.  If
there is an interruption in normal mail service due to strike, labour unrest or
other cause at or prior to the time a notice is mailed the notice will be sent
by telecopier or will be delivered.
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
21.2               Either Party may at any time and from time to time notify the
other Party in writing of a change of address and the new address to which a
notice will be given thereafter until further change.
 
2.               Good Faith
 
22.1               Each Party shall at all times during the currency of this
Agreement and after the termination of the Option, act in good faith with
respect to the other Party and shall do or cause to be done all things within
their respective powers which may be necessary or desirable to give full effect
to the provisions hereof.
 
23.               Entire Agreement
 
23.1               This Agreement constitutes the entire agreement between
Thunder and Source and will supersede and replace any other agreement or
arrangement, whether oral or in writing, previously existing between the parties
with respect to the subject matter of this Agreement.
 
24.               Expenses
 
24.1               Each of the parties will bear their own respective costs and
expenses incurred in connection with this Agreement, and specifically Source
will be responsible for the costs of its due diligence.


25.               Consent or Waiver
 
25.1               No consent or waiver, express or implied, by either Party
hereto in respect of any breach or default by the other Party in the performance
by such other Party of its obligations under this Agreement will be deemed or
construed to be a consent to or a waiver or any other breach or default.


26.               Further Assurances
 
26.1               The Parties will promptly execute, or cause to be executed,
all bills of sale, transfers, documents, conveyances and other instruments of
further assurance which may be reasonably necessary or advisable to carry out
fully the intent and purpose of this Agreement or to record wherever appropriate
the respective interests from time to time of the Parties in and to the
Property.


27.               Severability
 
27.1               If any provision of this Agreement is or will become illegal,
unenforceable or invalid for any reason whatsoever, such illegal, unenforceable
or invalid provisions will be severable from the remainder of this Agreement and
will not affect the legality, enforceability or validity of the remaining
provisions of this Agreement.


28.               Enurement
 
28.1               This Agreement will enure to the benefit of and be binding
upon the Parties hereto and their respective successors and permitted assigns.


29.               Amendments
 
29.1               This Agreement may only be amended in writing with the mutual
consent of both Parties.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
30.               Time
 
30.1               Time will be the essence of this Agreement and will be
calculated in accordance with the Interpretation Act (Alberta).


31.               Counterparts
 
31.1               This Agreement may be executed in any number of counterparts
and by facsimile transmission with the same effect as if the Parties hereto had
signed the same document.  All counterparts will be construed together and
constitute one and the same agreement.
 
IN WITNESS WHEREOF the Parties have executed this Agreement the day and year
first above written.
 
 
THUNDER BAY MINERALS INC.


 
per: /s/James Wheeler
               James Wheeler, President
 


 
SOURCE GOLD CORP.




per:/s/Harry Bydgnes
      Harry Bydgnes, Pres.

 
-18-

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 
 
DESCRIPTION OF THE PROPERTY
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “B"
 
 
JOINT VENTURE AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
Source Gold Corp.
and
Thunder Bay Minerals Inc.


JOINT VENTURE AGREEMENT
regarding
Twin Falls Claims
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.0
INTERPRETATION 
2.0
FORMATION OF THE JOINT VENTURE 
3.0
INTERESTS 
4.0
MANAGEMENT COMMITTEE 
5.0
OPERATOR 
6.0
RIGHTS, DUTIES AND STATUS OF OPERATOR 
7.0
EXPLORATION PROGRAMS 
8.0
FEASIBILITY REPORT 
9.0
PRODUCTION NOTICE 
10.0
ELECTION TO CONTRIBUTE 
11.0
OPERATOR’S FEE 
12.0
MINE FINANCING 
13.0
CONSTRUCTION 
14.0
OPERATION OF THE MINE 
15.0
PAYMENT OF MINE COSTS 
16.0
DISTRIBUTION IN KIND 
17.0
SURRENDER OF INTEREST 
18.0
TERMINATION OF MINING OPERATIONS 
19.0
THE PROPERTY 
20.0
AREA OF COMMON INTEREST 
21.0
INFORMATION AND DATA 
22.0
LIABILITY OF THE OPERATOR 
23.0
INSURANCE 
24.0
RELATIONSHIP OF PARTIES 
25.0
PARTITION 
26.0
TAXATION 
27.0
FORCE MAJEURE 
28.0
NOTICE 
29.0
WAIVER 
30.0
AMENDMENTS 
31.0
TERM 
32.0
TIME OF ESSENCE 
33.0
ASSIGNMENT ¾ RIGHT OF FIRST REFUSAL 
34.0
SUCCESSORS AND ASSIGNS 
35.0
GOVERNING LAW 


SCHEDULES:


Schedule A                         Accounting Procedure
Schedule B                         Description of Subject Mineral Claims Twin
Falls


 
1

--------------------------------------------------------------------------------

 


THIS AGREEMENT made the ­­­­­­­­­­­­­­­­__________ day of _____________,
________



 
BETWEEN:




 
Thunder Bay Minerals Inc. a company duly incorporated under the laws of the
Province of Alberta and having its head office in BC at 1250, 639 – 5th Ave. SW,
Calgary, AB  T2P 0M9




 
(“Thunder ”)




 
AND:

 
Source Gold Corp., a company incorporated pursuant to the laws of Nevada with an
office at Suite 100 – 11245 Valley Ridge Drive, Calgary, Alberta, T3B 5V4.



 
(“Source”)

 
1.0  
INTERPRETATION



1.1                      In this Agreement the following words, phrases and
expressions shall have the following meanings:



 
“Accounting Procedure” means the procedure attached to this Agreement as
Schedule A.




 
“Affiliate” shall have the meaning attributed to it in the Alberta Business
Corporations Act, as amended.




 
“Assets” means all tangible and intangible goods, chattels, improvements or
other items including, without limiting generality, land, buildings, and
equipment but excluding the Property, acquired for or made to the Property under
this Agreement in connection with the Mining Operations.




 
“Completion Date” means the date determined by the Management Committee on which
it is demonstrated to the satisfaction of the Management Committee that the
preparing and equipping of the Mine is complete and is the date on which
commercial production commences.




 
“Construction” means every kind of work carried out during the Construction
Period by the Operator in accordance with the Feasibility Report and Production
Notice related thereto, as approved by the Management Committee.




 
“Construction Period” means, unless the Production Notice is subsequently
withdrawn, the period beginning on the date a Production Notice is given and
ending on the Completion Date.

 
 
2

--------------------------------------------------------------------------------

 
 

 
“Costs” means, except as to Prior Exploration Costs, all items of outlay and
expense whatsoever, direct or indirect, with respect to Mining Operations,
recorded by the Operator in accordance with this Agreement and shall include all
obligations and liabilities incurred or to be incurred with respect to the
protection of the environment such as future decommissioning, reclamation and
long-term care and monitoring, even if not then due and payable so long as the
amounts can be estimated with reasonable accuracy, and whether or not a mine
reclamation trust fund has been established.  Without limiting generality, the
following categories of Costs shall have the following meanings:




 
(a)
“Construction Costs” means those Costs recorded by the Operator during the
Construction Period, including, without limiting generality, the Operator’s fee
contemplated in Section 11.0;




 
(b)
“Exploration Costs” means those Costs recorded by the Operator during the
Exploration Period, including, without limiting generality, the Operator’s fee
contemplated in Section 11.0;




 
(c)
“Mine Costs” means Construction Costs and Operating Costs;




 
(d)
“Operating Costs” means those Costs recorded by the Operator subsequent to the
Completion Date, including, without limiting generality, the Operator’s fee
contemplated in Section 11.0; and




 
(e)
“Prior Exploration Costs” means the deemed Expenditures of the parties under
Section 7.9.




 
“Exploration Period” means the period beginning on the Operative Date and ending
on the date that a Production Notice is given and Construction Costs are fully
committed.




 
“Feasibility Report” means a detailed report, in form and substance sufficient
for presentation to arm’s length institutional lenders considering project
financing and if necessary, in accordance with applicable securities regulatory
policies and stock exchange rules, showing the feasibility of placing any part
of the Property into commercial production as a Mine and shall include a
reasonable assessment of the various categories of ore reserves and their
amenability to metallurgical treatment, a complete description of the work,
equipment and supplies required to bring such part of the Property into
commercial production and the estimated cost thereof, a description of the
mining methods to be employed and a financial appraisal of the proposed
operations and including at least the following:




 
(a)
a description of that part of the Property to be covered by the proposed Mine;




 
(b)
the estimated recoverable reserves of Minerals and the estimated composition and
content thereof;




 
(c)
the proposed procedure for development, mining and production;




 
(d)
results of ore amenability treatment tests (if any);




 
(e)
the nature and extent of the facilities proposed to be acquired, which may
include mill facilities if the size, extent and location of the ore body makes
such mill facilities feasible, in which event the study shall also include a
preliminary design for such mill;




 
(f)
the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed Mine, including a schedule of timing of such requirements;




 
(g)
all environmental impact studies and costs of implementation;

 
 
3

--------------------------------------------------------------------------------

 
 

 
(h)
the period in which it is proposed that the Property shall be brought to
commercial production; and




 
(i)
such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations including a cost comparison between purchasing or leasing and
renting of facilities and equipment required for the operation of the Property
as a Mine.




 
“Interest” means an undivided beneficial percentage interest in the Property,
the Assets and any Mine, calculated, during the Exploration Period, according to
Section 7.0 and subsequent to the Exploration Period according to Section 10.0.




 
“Joint Operation” shall have the meaning attributed to it in Section 2.1.




 
“Management Committee” means the committee established pursuant to Section 4.0.




 
“Mine” means the workings established and Assets acquired, including, without
limiting generality, development headings, plant and concentrator installations,
infrastructure, housing, airport and other facilities in order to bring the
Property into commercial production in accordance with the Production Notice.




 
“Minerals” means any and all ores (and concentrates derived therefrom) and
minerals, precious and base, metallic and nonmetallic, in, on or under the
Property which may lawfully be explored for, mined and sold.




 
“Mining Operations” means every kind of work done by the Operator:




 
(a)
on or in respect of the Property in accordance with a Program or Production
Notice or Operating Plan; or




 
(b)
if not provided for in a Program or Production Notice or Operating Plan,
unilaterally and in good faith to maintain the Property in good standing, to
prevent waste or to otherwise discharge any obligation which is imposed upon it
pursuant to this Agreement and in respect of which the Management Committee has
not given it directions;




 
including, without limiting generality, investigating, prospecting, exploring,
developing, property maintenance, preparing reports, estimates and studies,
designing, equipping, improving, surveying, construction and mining, milling,
concentrating, rehabilitation, reclamation, and environmental protection.




 
“Operating Plan” means the annual plan of Mining Operations submitted pursuant
to Section 14.2.




 
“Operative Date” means the date upon which this Agreement becomes effective.




 
“Operator” means the party appointed as the Operator in accordance with
Section 5.0.




 
“Participant” means a party that is contributing to Exploration Costs or Mine
Costs, as the case may be.

 
 
4

--------------------------------------------------------------------------------

 
 

 
“Party” or “Parties” means the parties to this Agreement and their respective
successors and permitted assigns which become parties pursuant to this
Agreement.




 
“Prime Rate” means the rate of interest stated by the Royal Bank, Main Branch,
Calgary, Alberta, as being charged by it on Canadian Dollar demand loans to its
most creditworthy domestic commercial customers.




 
“Production Notice” means a notice which is given to each of the parties
pursuant to Section 9.2.




 
“Program” means the work plan and budget of Mining Operations conducted during
the Exploration Period and adopted pursuant to Section 7.2.




 
“Property” means the mineral properties that become subject to this Agreement on
the Operative Date, which shall include the properties set forth in Schedule 'B'
to this Agreement and any additional mineral properties that become part of the
Property pursuant to this Agreement, the Minerals thereon, all information
obtained from Mining Operations and those rights and benefits appurtenant to the
Property that are acquired for the purpose of conducting Mining Operations.




 
“Proportionate Share” means that share which is equal to a party’s percentage
Interest.




 
“Simple Majority” means a decision made by the Management Committee by more than
50% of the votes represented and entitled to be cast at a meeting thereof.




 
“Special Majority” means a decision made by the Management Committee by more
than 75% of the votes represented and entitled to be cast at a meeting thereof.




 
“$” means Canadian Dollars.



1.2                      The words “Section”, “herein” and “hereunder” refer to
this Agreement.  The words “this Agreement” includes every Schedule attached
hereto.


1.3                      The captions and the emphases of the defined terms have
been inserted for convenience and do not define the scope of any provision.


2.0
FORMATION OF THE JOINT VENTURE



2.1                      The parties hereby agree to associate and participate
in a joint operation (herein called the “Joint Operation”) for the purpose of
exploring the Property and, if deemed warranted, bringing the Property or a
portion thereof into commercial production by establishing and operating a Mine.


2.2                      Except as expressly provided in this Agreement, each
party shall have the right independently to engage in and receive full benefits
from business activities, whether or not competitive with the Joint Operation,
without consulting any other party.  The doctrines of “corporate opportunity” or
“business opportunity” shall not be applied to any other activity, venture or
operation of any party and no party shall have any obligation to another party
with respect to any opportunity to acquire any assets outside of the Property at
any time, or within the Property after the termination of this
Agreement.  Unless otherwise agreed in writing, no party shall have any
obligation to mill, beneficiate or otherwise treat any Minerals or any other
party’s share of Minerals in any facility owned or controlled by such party.


3.0
INTERESTS



3.1                      Except as otherwise provided herein, the parties shall
bear all Costs and all liabilities arising under this Agreement and shall
participate in this joint venture, the Assets and any Mine all in proportion to
their respective Interests.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2                      On the Operative Date the respective Interests of the
parties shall be as follows:


Thunder                             50%
Source                                50%
 
4.0
MANAGEMENT COMMITTEE



4.1                      A Management Committee shall be established on or
forthwith after the Operative Date.  Except as herein otherwise provided, the
Management Committee shall make all decisions in respect of Mining Operations.


4.2                      Each of Source and CPI shall forthwith appoint TWO
representatives and one alternate representative to the Management
Committee.  An alternate representative may act for a party’s representative in
his absence.


4.3                      The Operator shall call a Management Committee meeting
at least once every 12 months and, in any event within 14 days of being
requested to do so by any representative.


4.4                      The Operator shall give notice, specifying the time and
place of, and the agenda for, the meeting to all representatives and the
Observer at least seven days before the time appointed for the meeting.  Unless
otherwise agreed to by the Management Committee, all meetings of the Management
Committee shall be held in Calgary, Alberta.  Each agenda for a meeting shall
include the consideration and approval of the minutes of the immediately
preceding meeting of the Management Committee.


4.5                      Notice of a meeting shall not be required if
representatives of all of the parties are present and unanimously agree upon the
agenda.


4.6                      A quorum for any Management Committee meeting shall be
present if a representative of each of the parties holding an Interest is
present in person or by teleconference.  If a quorum is present at the meeting,
the Management Committee shall be competent to exercise all of the authorities,
powers and discretions herein bestowed upon it hereunder.  The Management
Committee shall not transact any business at a meeting unless a quorum is
present at the commencement of the meeting.  If a quorum is not present within
30 minutes following the time appointed for the commencement of the Management
Committee meeting, the meeting shall be automatically re-scheduled for the same
time of day and at the same place five business days later, and the Operator
shall be under no obligation to give any party notice thereof.  A quorum shall
be deemed to be present at such re-scheduled meeting for all purposes under this
Agreement if at least one representative is present, and a party or parties
holding not less than 25% in Interest is or are represented.  A representative
may attend and vote at a meeting of the Management Committee by telephone
conference call in which each representative may hear, and be heard by, the
other representatives.


4.7                      The Management Committee shall decide every question
submitted to it by a vote with each representative being entitled to cast that
number of votes which is equal to its party’s Interest percentage.  Other than
as is expressly set out herein to the contrary, the Management Committee shall
make decisions by Simple Majority.  In the event of a tied vote, the chairman
shall have a casting vote in addition to the votes to which the chairman is
entitled to cast as the representative of a party.


4.8                      The representative and alternate representative of the
Operator shall be the chairman and secretary, respectively, of the Management
Committee meeting.


4.9                      The secretary of the Management Committee meeting shall
take minutes of that meeting and circulate copies thereof to each representative
and to the Observer within a reasonable time following the termination of the
meeting, and in any event no later than the time of delivery of the notice of
the next following meeting of the Management Committee.
 
 
6

--------------------------------------------------------------------------------

 
 
4.10                      The Management Committee may make decisions by
obtaining the consent in writing of the representatives of all parties.  Any
decision so made shall be as valid as a decision made at a duly called and held
meeting of the Management Committee.


4.11                      Management Committee decisions made in accordance with
this Agreement shall be binding upon all of the parties.


4.12                      Each party shall bear the expenses incurred by its
representative and alternate representative in attending meetings of the
Management Committee.


4.13                      The Management Committee may, by agreement of the
representatives of all the parties, establish such other rules of procedure, not
inconsistent with this Agreement, as the Management Committee deems fit.


4.14                      Reference in this Section to the “parties” shall apply
during the Exploration Period.  After the date of a Production Notice this
Section shall be read as if the word “Participant” appeared wherever the word
“party” appears.


5.0
OPERATOR



5.1                      Thunder  shall act as Operator for so long as its
Interest is 50% or more.  If Thunder ’s Interest is less than 50%, the
Management Committee shall select a party, if it so consents, to be the
Operator.


5.2                      The party acting as Operator may resign as Operator on
at least 90 days’ notice to all the parties.


5.3                      The Management Committee may, by Special Majority,
remove the party acting as Operator, effective the date designated by the
Management Committee if:



 
(a)
that party makes an assignment for the benefit of its creditors, or consents to
the appointment of a receiver for all or substantially all of its property, or
files a petition in bankruptcy or is adjudicated bankrupt or insolvent; or




 
(b)
a court order is entered without that party’s consent:




 
(i)
appointing a receiver or trustee for all or substantially all of its property;
or




 
(ii)
approving a petition in bankruptcy or for a reorganization pursuant to the
applicable bankruptcy legislation or for any other judicial modification or
alteration of the rights of creditors; or




 
(c)
the Operator is in default under this Agreement and fails to cure such default,
or to commence bona fide curative measures, within 30 days of receiving notice
of the default from a non-Operator;




 
(d)
the Operator fails to meet any of its obligations pursuant to Section 6.4; or



5.4                      If a party resigns or is removed as Operator, the
Management Committee (the representative of the former Operator being entitled
to vote on the resolution) shall thereupon select another party to become the
Operator effective the date established by the Management Committee.
 
 
7

--------------------------------------------------------------------------------

 
 
5.5                      The new Operator shall assume all of the rights,
duties, liabilities and status of the previous Operator as provided in this
Agreement.  The new Operator shall have no obligation to hire any employees of
the former Operator resulting from this change of Operator.


5.6                      Upon ceasing to be Operator, the former Operator shall
forthwith deliver to the new Operator custody of all Assets, Property, books,
records, and other property both real and personal which it prepared or
maintained in its capacity as Operator.


5.7                      If the Operator resigns or is removed and no other
party consents to act as Operator, the Joint Operation shall be terminated and
the party which was the Operator may, if it consents to act, continue to act as
Operator to effect the termination and the other parties shall be obligated to
fund their respective Proportionate Shares of the Costs incurred.


6.0
RIGHTS, DUTIES AND STATUS OF OPERATOR



6.1                      The Operator in its operations hereunder shall be
deemed to be an independent contractor.  The Operator shall not act or hold
itself out as agent for any of the parties nor make any commitments on behalf of
any of the parties unless specifically permitted by this Agreement or directed
in writing by a party.


6.2                      Subject to any specific provision of this Agreement and
subject to it having the right to reject any direction on reasonable grounds by
virtue of its status as an independent contractor, the Operator shall perform
its duties hereunder in accordance with the directions of the Management
Committee and in accordance with this Agreement.


6.3                      The Operator shall manage and carry out Mining
Operations substantially in accordance with Programs, Feasibility Reports and
Production Notices, Operating Plans, Mine Maintenance Plans and Mine Closure
Plans adopted by the Management Committee and in connection therewith shall, in
advance if reasonably possible, notify the Management Committee of any change in
Mining Operations which the Operator considers material and if it is not
reasonably possible, the Operator shall notify the Management Committee so soon
thereafter as is reasonably possible.


6.4                      The Operator shall have the sole and exclusive right
and authority to manage and carry out all Mining Operations in accordance
herewith and to incur the Costs required for that purpose.  In so doing the
Operator shall:



 
(a)
comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;




 
(b)
pay all Costs properly incurred promptly as and when due;




 
(c)
keep the Property and Assets free of all liens and encumbrances (other than
those, if any, in effect on the Operative Date, those the creation of which is
permitted pursuant to this Agreement, or builder’s or mechanic’s liens) arising
out of the Mining Operations and, in the event of any lien being filed as
aforesaid, proceed with diligence to contest or discharge the same;




 
(d)
with the approval of the Management Committee, prosecute claims and, where a
defence is available, defend litigation arising out of the Mining Operations,
provided that any Participant may join in the prosecution or defence at its own
expense;




 
(e)
subject to Section 20.6, perform such assessment work or make payments in lieu
thereof and pay such rentals, taxes or other payments and do all such other
things as may be necessary to maintain the Property in good standing, including,
without limiting generality, staking and restaking mining claims, and applying
for licenses, leases, grants, concessions, permits, patents and other rights to
and interests in the Minerals;

 
 
8

--------------------------------------------------------------------------------

 
 

 
(f)
maintain books of account in accordance with the Accounting Procedure, provided
that the judgment of the Operator as to matters related to the accounting, for
which provision is not made in the Accounting Procedure, shall govern if the
Operator’s accounting practices are in accordance with accounting principles
generally accepted in the mining industry in Canada;




 
(g)
perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other practices
customary in the Canadian mining industry, and in substantial compliance with
all applicable federal, provincial, Territorial and municipal laws, bylaws,
ordinances, rules and regulations and this Agreement;




 
(h)
prepare and deliver the reports provided for in Section 21.2; and




 
(i)
have such additional duties and obligations as the Management Committee may from
time to time determine.



7.0
EXPLORATION PROGRAMS



7.1                      The Operator shall prepare draft Programs for
consideration by the Management Committee.  Unless otherwise agreed to by a
Special Majority, each Program shall cover a calendar year.  The draft Program
shall contain a statement in reasonable detail of the proposed Mining
Operations, estimates of all Exploration Costs to be incurred and an estimate of
the time when they will be incurred, and shall be delivered to each Participant
by no later than 60 days prior to the period to which the draft Program
relates.  Each draft Program shall be accompanied by such reports and data as
are reasonably necessary for each party to evaluate and assess the results from
the Program for the then current year and, to the extent not previously
delivered, from earlier Programs.  During the first year of this program
expenditures for exploration by this Joint Venture will be planned on a more
short-term basis rather than annual.  Certain expenditures will be required to
be made with dispatch in order to ensure that the mineral claims are
maintained.  Accordingly, parties acknowledge and agree to short notice periods
of 30 days for notice and including advance of funds in the time immediately
subsequent to the commencement of this Joint Venture.


7.2                      The Management Committee shall review the draft Program
prepared and, if it deems fit, adopt the Program with such modifications, if
any, as the Management Committee deems necessary.  The Operator shall be
entitled to an allowance for a Cost overrun of 20% in addition to any budgeted
Exploration Costs and any Costs so incurred shall be deemed to be included in
the Program, as adopted.


7.3                      The Operator shall forthwith submit the adopted Program
to the parties.  Each party may, within 30 days of receipt of the Program, give
notice to the Operator committing to contribute its Proportionate Share of the
Exploration Costs for that Program.  A party which fails to give that notice
within the 30-day period shall be deemed to have elected not to contribute to
that Program.


7.4                      If any party elected not to contribute to a Program,
the amounts to be contributed by the parties who elected to contribute shall be
increased pro rata, subject to the right of any of them to elect, prior to the
commencement of the Program, not to contribute more than its Proportionate
Share.  If one or more party so elects to contribute no more than its
Proportionate Share and the other parties do not elect to contribute pro rata to
the resulting shortfall, the Operator shall in good faith revise the Program and
Budget such that the technical objectives of the original Program are retained
to the extent that is reasonably practicable given the reduced contributions to
Costs.  The Operator shall, within 15 days following the end of the 30-day
period set out in Section 7.3, deliver to each party a copy of the said revised
Program which, if the budget contemplates Costs of at least 80% of those
contemplated in the original adopted Program, shall then be deemed for all
purposes under this Agreement to be the adopted Program.  If the budget for the
revised Program contemplates Costs of less than 80% of those contemplated in the
original adopted Program, the revised Program shall be re-submitted to the
Management Committee as a draft Program pursuant to Section 7.1, and the
procedure set out in Sections 7.1 to 7.4 inclusive shall be repeated.
 
 
9

--------------------------------------------------------------------------------

 
 
7.5                      The Operator shall be entitled to invoice each
Participant:



 
(a)
no more frequently than monthly, for its Proportionate Share of Exploration
Costs incurred and paid by the Operator in carrying out a Program; or




 
(b)
not more than 60 days in advance of requirements, for an advance of that
Participant’s Proportionate Share of Exploration Costs estimated to be incurred
and paid by the Operator in carrying out a Program.



Each invoice shall be signed by a financial officer of the Operator.  Each
Participant shall pay to the Operator the amount invoiced within 30 days of
receipt of the invoice.  If a Participant protests the correctness of an invoice
it shall nevertheless be required to make the payment.


7.6                      If any Participant, after having committed to
contribute pursuant to Section 7.3, fails to pay an invoice within the 30-day
period referred to in Section 7.5, the Operator may by notice demand
payment.  If no payment is made within the period of 30 days next succeeding the
receipt of the demand notice, that Participant shall be deemed to have forfeited
its right to contribute to any further Costs under this Agreement and it shall
be deemed to have elected not to contribute to each Program subsequently
conducted and to any Production Notice, and accordingly, shall have its Interest
reduced in the manner contemplated in Sections 7.9 and 10.2(b).


7.7                      The Operator shall expend all monies advanced by a
Participant ratably with the advances of the other Participants.  If the
Operator suspends or prematurely terminates a Program, any funds advanced by a
Participant in excess of that Participant’s Proportionate Share of Exploration
Costs incurred prior to the suspension or premature termination shall be
refunded within 60 days of the suspension or premature termination.  Unless
approved unanimously by the Management Committee, the Operator shall be
exclusively liable for the payment of all Costs incurred in excess of 120% of
any budgeted Exploration Costs.


7.8                      Unless otherwise directed by the Management Committee,
the Operator may suspend or terminate prematurely any Program when the Operator,
in good faith, considers that conditions are not suitable for the proper
continuation or completion of the Program or the results obtained to that time
eliminate or substantially impair the technical rationale on which the Program
was based.  If any Program is altered, suspended or terminated prematurely so
that the Exploration Costs incurred on that Program as altered, suspended or
terminated are less than 80% of the Exploration Costs set out in the adopted
Program, any party which elected not to contribute to that Program shall be
given notice of the alteration, suspension or termination by the Operator and
shall be entitled to contribute its Proportionate Share of the Exploration Costs
incurred on that Program by payment thereof to the Operator within 30 days after
receipt of the notice, but shall not be entitled to review the results of the
Program until it has made full payment. If payment is not made by that party
within the 30 days aforesaid it shall forfeit its right to contribute to that
Program without a demand for payment being required to be made thereafter by the
Management Committee.  If payment is made by that party within the 30 days as
aforesaid, the Operator shall distribute the payment to the original
Participants pro rata according to their respective contributions to the
Program, and shall deliver to the new Participant copies of all data previously
delivered to the other Participants with respect to that Program
 
 
10

--------------------------------------------------------------------------------

 
 
7.9                      If a party elected not to contribute to the Exploration
Costs of any Program the Interest of that party shall be decreased and the
Interest of each Participant contributing in excess of its Proportionate Share
of the Exploration Costs shall be increased so that at all times during the
Exploration Period the Interest of each party will be that percentage which is
equivalent to its Exploration Costs expressed as a percentage of the Exploration
Costs of all parties.  Notwithstanding the foregoing but subject to Section 7.10
hereof, the party whose Interest has been reduced (other than a party who has
forfeited the right to contribute pursuant to Section 7.6) shall be entitled to
receive details of and to contribute to future Programs to the extent of its
then Interest.  On the Operative Date, the parties’ respective Interests and
Prior Exploration Costs shall be deemed to be as follows:



 
Prior Exploration Costs
 
Interest
Thunder
$1,000,000
 
50%
Source
$1,000,000
 
50%



7.10                      If the effect of the application of Section 7.9 is to
reduce the Interest of any party to less than 1%, such party shall then be
deemed to have assigned and conveyed its Interest to the Participants, if more
than one then in proportion to their respective Interests, and shall be entitled
to receive as its sole remuneration and benefit in consideration of that
assignment and conveyance, a cash payment of $25,000.00.  This payment shall be
made within 60 days of it being due and so declared due by the Management
Committee.


7.11                      If the Operator fails to submit a draft Program or a
revised Program by the date set out in this Agreement, the following shall
apply:



 
(a)
the Operator shall not be entitled to submit a draft Program or revised Program
for the subject period;




 
(b)
any Participant other than the Operator whose Interest is not less than 20% may,
within 15 days following the date by which the Operator’s draft Program or
revised Program was due, submit a draft Program (the “Non-Operator’s Program”)
for the subject period for consideration by the Management Committee;




 
(c)
the Management Committee shall review the Non-Operator’s Program and, if it
deems fit (the Operator being entitled to vote with respect thereto), adopt the
Non-Operator’s Program with such modifications, if any, as the Management
Committee deems necessary; the adopted Program shall then be submitted to the
parties pursuant to Section 7.3;




 
(d)
if the Operator is a party and elects to contribute to the Non-Operator’s
Program, it shall remain as the Operator for the duration of the Non-Operator’s
Program;




 
(e)
if the Operator is a party and elects not to contribute to the Non-Operator’s
Program, it shall cease to be the Operator for the duration of the
Non-Operator’s Program, and the Management Committee shall appoint another party
as Operator (the former Operator being entitled to vote with respect thereto);




 
(f)
following the completion of the Non-Operator’s Program the former Operator
shall, subject to the provisions of Section 5.1, automatically become the
Operator.

 
8.0
FEASIBILITY REPORT



8.1                      Except as provided in Section 8.2, a Feasibility Report
shall only be prepared with the approval of the Management Committee.  The
Operator shall provide copies of the completed Feasibility Report to each of the
parties forthwith upon receipt, together with copies of all of the latest
technical data and information generated or received by the Operator from the
immediately preceding Program and not contained in the Feasibility Report.
 
 
11

--------------------------------------------------------------------------------

 
 
8.2                      Notwithstanding the provisions of Section 8.1, if a
party (the “Proponent”) is of the view that a Feasibility Report should be
prepared, such party shall give notice thereof to the Operator and the Operator
shall call a Management Committee meeting to consider the matter.  If the
Management Committee fails to approve the preparation of the Feasibility Report
supported by the Proponent, the Proponent may, either alone or with other
parties, at its or their sole cost, prepare a Feasibility Report.  If such
Feasibility Report indicates that production from the Property would be
profitable to the Proponent, the Proponent shall deliver the Feasibility Report
to the Operator who shall then call a Management Committee meeting to consider
the Proponent’s Feasibility Report.  If the Management Committee adopts the
Feasibility Report, the non-contributing parties may either pay the Proponent an
amount equal to 150% of their respective proportionate costs of the preparation
of the Feasibility Report, or shall suffer reduction of their respective
Interests pursuant to Section 7.9.  Upon the adoption by the Management
Committee of the Proponent’s Feasibility Report, it shall become a Feasibility
Report for all purposes hereunder.


8.3                      The parties shall meet at reasonable intervals and
times to review the Feasibility Report and discuss whether the establishing and
bringing of a Mine into commercial production in conformity with the Feasibility
Report is feasible or desirable.


9.0
PRODUCTION NOTICE



9.1                      The Operator shall call a Management Committee meeting
to consider the Feasibility Report for a date no sooner than three months and no
later than six months after the Feasibility Report was provided to each of the
parties.


9.2                      The Management Committee shall consider the Feasibility
Report prepared and may approve the Feasibility Report, with such modifications,
if any, as it considers necessary or desirable, together with an estimate of
Construction Costs.  If a Feasibility Report is approved as aforesaid the
Management Committee shall forthwith cause a Production Notice to be given to
each of the parties by the Operator stating that the Management Committee has
approved that a Mine be established and brought into production in conformity
with the Feasibility Report and estimated Construction Costs as so approved.


10.0
ELECTION TO CONTRIBUTE



10.1                      Each party with an Interest may, within 60 days of the
receipt of the Production Notice, give the Operator notice committing to
contribute its Proportionate Share of Construction Costs.  A party which fails
to give that notice within the 60-day period shall be deemed to have elected not
to contribute to Construction Costs.


10.2                      If any party elects not to contribute to Construction
Costs that party, subject to its rights under Section 10.4, shall forfeit the
right to contribute to any further Costs under this Agreement, and those parties
which elected to contribute as aforesaid may thereupon elect to increase their
contribution to Construction Costs, if more than one party then in proportion to
their respective Interests, by the amount which any party has declined to
contribute.  If elections are made so that Construction Costs are fully
committed:
 
 
12

--------------------------------------------------------------------------------

 
 

 
(a)
the Interest of each Participant shall be increased and that of each
non-Participant shall be decreased as Costs are incurred so that the Interest of
each party at all times is that percentage which is equivalent to:




 
(i)
the sum of its Exploration Costs, its Prior Exploration Costs and its
contribution to Construction Costs;
 
divided by:




 
(ii)
the sum of the total Exploration Costs, total Prior Exploration Costs and the
total Construction Costs of all the parties;
 
multiplied by:




 
(iii)
100;




 
(b)
then, at the Completion Date, each non-Participant shall be deemed to have
assigned and conveyed its Interest to the Participants, if more than one then in
proportion to their respective Interests, and shall be entitled to receive as
its sole remuneration and benefit in consideration of that assignment and
conveyance, the sum of $25,000.




 
(d)
notwithstanding the provisions of Sections 10.2(b) and (c), if the effect of the
application of Section 10.2(a) reduces any party’s Interest to less than 0.5% it
shall forfeit its Interest to the Participants, if more than one then in
proportion to their respective Interests, and that party shall have no further
right or interest under this Agreement.



10.3                      If, after the operation of Section 10.2, Construction
Costs are not fully committed, the Production Notice shall be deemed to be
withdrawn, and shall not be resubmitted, either in the same or a revised form,
for a period of at least six months following such withdrawal.


10.4                      If, after the operation of Section 10.2, Construction
Costs are fully committed, the Participants shall diligently proceed with
bringing a Mine into production in substantial conformity with the Feasibility
Report.  If the Participants fail to commence the implementation of the
Feasibility Report within 12 months of Construction Costs being fully committed,
for reasons other than general economic conditions in the mining industry, any
party which forfeited the right to contribute to Construction Costs pursuant to
Section 10.2 shall have the right, exercisable in the 30 days following the
expiration of such 12-month period, to reacquire from the Participants not less
than all of its Interest as last held, by paying its Proportionate Share of
Construction Costs incurred to the end of such 12-month period (together with
interest at the Prime Rate plus 3%) to the Participants in proportion to their
respective Interests.


10.5                      During the 12-month period referred to in
Section 10.4, neither the Operator nor any Participant shall be obliged to
provide any non-Participant with the results of any work carried out on the
Property, the Participants’ sole obligation during such period being to provide
any non-Participant, on the written request of such non-Participant made only
once during the said 12 months, with a summary of the nature of the work carried
out and the total Costs thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
11.0
OPERATOR’S FEE



11.1                      The Operator may charge the following sums in return
for its head office overhead functions which are not charged directly:



 
(a)
with respect to Programs:




 
(i)
2% for each individual contract which expressly includes an overhead charge by
the party contracted;




 
(ii)
5% for each individual contract which exceeds $50,000 and is not subject to
Section 11.1(a)(i) hereof; or




 
(iii)
10% of all other Costs not included in Sections 11.1(a)(i) and 11.1(a)(ii);




 
(b)
with respect to Construction:  1% of all other such Costs; and




 
(c)
subsequent to the Completion Date:  3.5% of all Operating Costs.



12.0
MINE FINANCING



12.1                      The contributions of the Participants toward the Mine
Costs shall be individually and separately provided by them.


12.2                      Any party may pledge, mortgage, charge or otherwise
encumber its Interest in order to secure moneys borrowed and used by that party
for the sole purpose of enabling it to finance its participation under this
Agreement or in order to secure by way of floating charge as a part of the
general corporate assets of that party moneys borrowed for its general corporate
purposes, provided that the pledgee, mortgagee, holder of the charge or
encumbrance (in this Section called the “Chargee”) shall hold the same subject
to the provisions of this Agreement and that if the Chargee realizes upon any of
its security it will comply with this Agreement.  The Agreement between the
party hereto, as borrower, and the Chargee shall contain specific provisions to
the same effect as the provisions of this Section.


13.0
CONSTRUCTION



13.1                      Subject to Sections 10.2 and 10.3, the Management
Committee shall cause the Operator to, and the Operator shall, proceed with
Construction with all reasonable dispatch after a Production Notice has been
given.  Construction shall be substantially in accordance with the Feasibility
Report subject to any variations proposed in the Production Notice, and subject
also to the right of the Management Committee to cause such other reasonable
variations in Construction to be made as the Management Committee, by Special
Majority, deems necessary and advisable.


14.0
OPERATION OF THE MINE



14.1                      Commencing on the Completion Date, all Mining
Operations shall be planned and conducted and all estimates, reports and
statements shall be prepared and made on the basis of a calendar year.


14.2                      With the exception of the year in which the Completion
Date occurs, an Operating Plan for each calendar year shall be submitted by the
Operator to the Participants not later than November 1 in the year immediately
preceding the calendar year to which the Operating Plan relates.  Each Operating
Plan shall contain the following:



 
(a)
a description of the proposed Mining Operations;

 
 
14

--------------------------------------------------------------------------------

 
 

 
(b)
a detailed estimate of all Mine Costs plus a reasonable allowance for
contingencies;




 
(c)
an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals or other products and by-products to be produced; and




 
(d)
such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan.



Upon request of any Participant, the Operator shall meet with that Participant
to discuss the Operating Plan and shall provide such additional or supplemental
information as that Participant may reasonably require with respect thereto.


14.3                      The Management Committee shall adopt each Operating
Plan, with such changes as it deems necessary, by November 30 in the year
immediately preceding the calendar year to which the Operating Plan relates;
provided, however, that the Management Committee, by Special Majority, may from
time to time and any time amend any Operating Plan.


14.4                      The Operator shall include in the estimate of Mine
Costs referred to in Section 14.2(b) hereof the establishment of a trust or
escrow fund providing for the reasonably estimated costs of satisfying
continuing obligations that may remain after the permanent termination of Mining
Operations, in excess of amounts actually expended.  Such continuing obligations
are or will be incurred as a result of the Joint Operation and shall include
such things as monitoring, stabilization, reclamation or restoration
obligations, severance and other employee benefit costs and all other
obligations incurred or imposed as a result of the Joint Operation which
continue or arise after the permanent termination of Mining Operations and the
termination of this Agreement and settlement of all accounts.  The payment of
such continuing obligations shall be made on the basis of units of production,
and shall be in amounts reasonably estimated to provide over the lifetime of
proven and probable reserves funds adequate to pay for such reclamation and long
term care and monitoring.  The Participants shall contribute to the trust or
escrow fund cash (or provide letters of credit or other forms of security
readily convertible to cash in form approved by the Management Committee).  The
amount contributed from time to time for the satisfaction of such continuing
obligations shall be classified as Costs hereunder but shall be segregated into
a separate account.


15.0
PAYMENT OF MINE COSTS



15.1                      The Operator may invoice each Participant, from time
to time, for that Participant’s Proportionate Share of Construction Costs or
Operating Costs incurred to the date of the invoice, or at the beginning of each
month for an advance equal to that Participant’s Proportionate Share of the
estimated cash disbursements to be made during the month.  Each Participant
shall pay its Proportionate Share of the Construction Costs or Operating Costs
or the estimated cash disbursements aforesaid to the Operator within 30 days
after receipt of the invoice.  If the payment or advance requested is not so
made, the amount of the payment or advance shall bear interest calculated
monthly not in advance from the 30th day after the date of receipt of the
invoice thereof by that Participant at a rate equivalent to the weighted average
Prime Rate for the month plus 3% until paid.  The Operator shall have a lien on
each Participant’s Interest in order to secure that payment or advance together
with interest which has accrued thereon.
 
 
15

--------------------------------------------------------------------------------

 
 
15.2                      If any Participant fails to pay an invoice
contemplated in Section 15.1 within the 30-day period aforesaid, the Operator
may, by notice, demand payment.  If no payment is made within 30 days of the
Operator’s demand notice, the Operator may, without limiting its other rights at
law, enforce the lien created by Section 15.1 by taking possession of all or any
part of that Participant’s Interest.  The Operator may sell and dispose of the
Interest which it has so taken into its possession by:



 
(a)
first offering that Interest to the other Participants, if more than one then in
proportion to the respective Interests of the Participants who wish to accept
that offer, for that price which is the fair market value stated in the lower of
two appraisals obtained by the Operator from independent, well recognized
appraisers competent in the appraisal of mining properties; and




 
(b)
if the Participants have not purchased all or part of that Interest as
aforesaid, then by selling the balance, if any, either in whole or in part or in
separate parcels at public auction or by private tender (the Participants being
entitled to bid) at a time and on whatever terms the Operator shall arrange,
having first given notice to the defaulting Participant of the time and place of
the sale.



As a condition of the sale as contemplated in Section 15.2(b), the purchaser
shall agree to be bound by this Agreement and, prior to acquiring the Interest,
shall deliver notice to that effect to the parties, in form acceptable to the
Operator.  The proceeds of the sale shall be applied by the Operator in payment
of the amount due from the defaulting Participant and interest as aforesaid, and
the balance remaining, if any, shall be paid to the defaulting Participant after
deducting reasonable costs of the sale.  Any sale or disposal made as aforesaid
shall be a perpetual bar both at law and in equity by the defaulting Participant
and its successors and assigns against all other Participants.


16.0
DISTRIBUTION IN KIND



16.1                      It is expressly intended that, upon implementation of
any Production Notice hereunder, the association of the parties hereto shall be
limited to the efficient production of Minerals from the Property and related
activities, and that each of the parties shall be entitled to use, dispose of or
otherwise deal with its Proportionate Share of Minerals as it sees fit.  Each
Participant shall take in kind, f.o.b. truck or railcar on the Property, and
separately dispose of its Proportionate Share of the Minerals produced from the
Mine.  From the time of delivery, each Participant shall have ownership of and
title to its Proportionate Share of Minerals separate from, and not as tenant in
common with, the other Participants, and shall bear all risk of loss of
Minerals.  Extra costs and expenses incurred by reason of the Participants
taking in kind and making separate dispositions shall be paid by each
Participant directly and not through the Operator or Management Committee.


16.2                      Each Participant shall construct, operate and
maintain, all at its own cost and expense, any and all facilities which may be
necessary to receive and store and dispose of its Proportionate Share of the
Minerals at the rate the same are produced.


16.3                      If a Participant has not made the necessary
arrangements to take in kind and store its share of production as aforesaid the
Operator shall, at the sole cost and risk of that Participant store, in any
location where it will not interfere with Mining Operations, the production
owned by that Participant.  The Operator and the other parties shall be under no
responsibility with respect thereto.  All of the Costs involved in arranging and
providing storage shall be billed directly to, and be the sole responsibility of
the Participant whose share of production is so stored.  The Operator’s charges
for such assistance and any other related matters shall be billed directly to
and be the sole responsibility of the Participant.  All such billings shall be
subject to the provisions of Sections 15.1 and 15.2 hereof.


 
16

--------------------------------------------------------------------------------

 
 
17.0
SURRENDER OF INTEREST



17.1                      Any party not in default hereunder may, at any time
upon notice, surrender its entire Interest to the other parties by giving those
parties notice of surrender.  The notice of surrender shall:



 
(a)
indicate a date for surrender not less than three months after the date on which
the notice is given; and




 
(b)
contain an undertaking that the surrendering party will:




 
(i)
satisfy its Proportionate Share, based on its then Interest, of all obligations
and liabilities which arose at any time prior to the date of surrender;




 
(ii)
if the Operator has not included in Mine Costs the costs of continuing
obligations as set out in Section 14.4 hereof, pay on the date of surrender its
reasonably estimated Proportionate Share, based on the surrendering party’s then
Interest, of the Costs of rehabilitating the Mine site and of reclamation based
on the Mining Operations completed as at the date of surrender; and




 
(iii)
will hold in confidence, for a period of two years from the date of surrender,
all information and data which it acquired pursuant to this Agreement.



17.2                      Upon the surrender of its entire Interest as
contemplated in Section 17.1 and upon delivery of a release in writing, in form
acceptable to counsel for the Operator, releasing the other parties from all
claims and demands hereunder, the surrendering party shall be relieved of all
obligations or liabilities hereunder except for those which arose or accrued or
were accruing due on or before the date of the surrender.


17.3                      A party to whom a notice of surrender has been given
as contemplated in Section 17.1 may elect, by notice within 90 days to the party
which first gave the notice to accept the surrender, in which case Sections 17.1
and 17.2 shall apply, or to join in the surrender.  If all of the parties join
in the surrender the Joint Operation shall be terminated in accordance with
Section 18.0.


18.0
TERMINATION OF MINING OPERATIONS



18.1                      The Operator may, at any time subsequent to the
Completion Date, on at least 30 days’ notice to all Participants, recommend that
the Management Committee approve that the Mining Operations be suspended.  The
Operator’s recommendation shall include a plan and budget (in this Section 18.0
called the “Mine Maintenance Plan”), in reasonable detail, of the activities to
be performed to maintain the Assets and Property during the period of suspension
and the Costs to be incurred.  The Management Committee may, by Special
Majority, at any time subsequent to the Completion Date, cause the Operator to
suspend Mining Operations in accordance with the Operator’s recommendation with
such changes to the Mine Maintenance Plan as the Management Committee deems
necessary.  The Participants shall be committed to contribute their
Proportionate Share of the Costs incurred in connection with the Mine
Maintenance Plan.  The Management Committee, by Special Majority, may cause
Mining Operations to be resumed at any time.


18.2                      The Operator may, at any time following a period of at
least 90 days during which Mining Operations have been suspended, upon at least
30 days’ notice to all Participants, or in the events described in Section 18.1,
recommend that the Management Committee approve the permanent termination of
Mining Operations.  The Operator’s recommendation shall include a plan and
budget (in this Section 18.0 called the “Mine Closure Plan”), in reasonable
detail, of the activities to be performed to close the Mine and reclaim and
rehabilitate the Property, as required by applicable law, regulation or contract
by reason of this Agreement.  The Management Committee may, by unanimous
approval of the representatives of all Participants, approve the Operator’s
recommendation with such changes to the Mine Closure Plan as the Management
Committee deems necessary.
 
 
17

--------------------------------------------------------------------------------

 
 
18.3                      If the Management Committee approves the Operator’s
recommendation as aforesaid, it shall cause the Operator to:



 
(a)
implement the Mine Closure Plan, whereupon the Participants shall be committed
to pay, in proportion to their respective Interests, such Costs as may be
required to implement that Mine Closure Plan;




 
(b)
remove, sell and dispose of such Assets as may reasonably be removed and
disposed of profitably and such other Assets as the Operator may be required to
remove pursuant to applicable environmental and mining laws; and




 
(c)
sell, abandon or otherwise dispose of the Assets and the Property.



The disposal price for the Assets and the Property shall be the best price
reasonably obtainable and the net revenues, if any, from the removal and sale
shall be credited to the Participants in proportion to their respective
Interests.


18.4                      If the Management Committee does not approve the
Operator’s recommendation contemplated in Section 18.2, the Operator shall
maintain Mining Operations in accordance with the Mine Maintenance Plan as
pursuant to Section 18.1.


19.0
THE PROPERTY



19.1                      Title to the Property shall be held in the name of
Source solely.  Source holds this title in trust for the parties in proportion
to their respective Interests as adjusted from time to time.  Each of the
parties shall have the right to receive, forthwith upon making demand therefore
from the Operator, such documents as it may reasonably require confirming its
Interest.


19.2                      This Agreement, or a memorandum of this Agreement,
shall be maintained by each party but shall not be recorded in the office of any
governmental agency until such time as an operating mine is proposed under an
agreed feasibility plan.  Each party hereby covenants and agrees with any
requesting party to execute such documents as may be necessary confirm current
Interest from time to time.


20.0
AREA OF COMMON INTEREST



20.1                      The area of common interest shall be deemed to
comprise that area which is included within the outermost boundary of the
mineral properties which constitute the Property as at the Operative Date.


20.2                      If at any time during the subsistence of this
Agreement any party or the Affiliate of any party (in this Section only called
in each case the “Acquiring Party”) stakes or otherwise acquires, directly or
indirectly, any right to or interest in any mining claim, license, lease, grant,
concession, permit, patent, or other mineral property located wholly or partly
within the area of interest referred to in Section 20.1, the Acquiring Party
shall forthwith give notice to the other parties of that staking or acquisition,
the total cost thereof and all details in the possession of that party with
respect to the details of the acquisition, the nature of the property and the
known mineralization.


20.3                      The Management Committee (the representative of the
Acquiring Party being entitled to vote with respect thereto) may, within 30 days
of receipt of the Acquiring Party’s notice, elect, by notice to the Acquiring
Party, to require that the mineral properties and the right or interest acquired
be included in and thereafter form part of the Property for all purposes of this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
20.4                      If the election aforesaid is made, all the other
parties shall reimburse the Acquiring Party for that portion of the cost of
acquisition which is equivalent to their respective Interests.


20.5                      If the Management Committee does not make the election
aforesaid within that period of 30 days, the right or interest acquired shall
not form part of the Property and the Acquiring Party shall be solely entitled
thereto.


20.6                      Notwithstanding Section 6.4(e), the Operator shall be
entitled, at any time and from time to time to surrender all or any part of the
Property or to permit the same to lapse, but only upon first either obtaining
the unanimous consent of the Management Committee, and giving 60 days’ notice of
its intention to do so to the other parties.  In this latter event, the parties,
other than the Operator, shall be entitled to receive from the Operator, on
request prior to the date of the surrender or lapse, pro rata in accordance with
their respective Interests, a conveyance of that portion of the Property
intended for surrender or lapse, together with copies of any plans, assay maps,
diamond drill records and factual engineering data in the Operator’s possession
and relevant thereto.  Any part of the Property so acquired shall cease to be
subject to this Agreement and shall not be subject to Section 20.2.  Any part of
the Property which has not been so acquired by any of the parties shall remain
subject to Section 20.2.


21.0
INFORMATION AND DATA



21.1                      At all times during the subsistence of this Agreement
the duly authorized representatives of each Participant shall, at its and their
sole risk and expense and at reasonable intervals and times, have access to the
Property and to all technical records and other factual engineering data and
information relating to the Property which is in the possession of the Operator.


21.2                      During the Exploration Period while Programs are being
carried out, the Operator shall furnish the Participants with once every four
months progress reports and with a final report within 60 days following the
conclusion of each Program.  The final report shall show the Mining Operations
performed and the results obtained and shall be accompanied by a statement of
Costs and copies of pertinent plans, assay maps, diamond drill records and other
factual engineering data.  During the Construction Period and during the
implementation of an Operating Plan the Operator shall provide monthly progress
reports to the Participants, which report shall include information on any
changes or developments affecting the Mine that the Operator considers are
material.


21.3                      All information and data concerning or derived from
the Mining Operations shall be kept confidential and, except to the extent
required by law or by regulation of any Securities Commission or Stock Exchange,
shall not be disclosed to any person other than an Affiliate without the prior
consent of all the Participants, which consent shall not unreasonably be
withheld.


21.4                      The text of any news releases or other public
statements which a party intends to make with respect to the Property or this
Agreement shall, to the extent practicable, be made available to the other
parties prior to publication and the other parties shall have the right to make
suggestions for changes therein.


22.0
LIABILITY OF THE OPERATOR



22.1                      Subject to Section 22.2, each party shall indemnify
and save the Operator harmless from and against any loss, liability, claim,
demand, damage, expense, injury or death (including, without limiting the
generality of the foregoing, legal fees) resulting from any acts or omissions of
the Operator or its officers, employees or agents.


22.2                      Notwithstanding Section 22.1, the Operator shall not
be indemnified nor held harmless by any of the parties for any loss, liability,
claim, damage, expense, injury or death, (including, without limiting the
generality of the foregoing, legal fees) resulting from the negligence or
willful misconduct of the Operator or its officers, employees or agents.
 
 
19

--------------------------------------------------------------------------------

 
 
22.3                      An act or omission of the Operator or its officers,
employees or agents done or omitted to be done:



 
(a)
at the direction of, or with the concurrence of, the Management Committee; or




 
(b)
unilaterally and in good faith by the Operator to protect life or property,



shall be deemed not to be negligence or willful misconduct.


22.4                      The obligation of each party to indemnify and save the
Operator harmless pursuant to Section 22.1 shall be in proportion to its
Interest as at the date that the loss, liability, claim, demand, damage,
expense, injury or death occurred or arose.  For greater certainty, it is hereby
acknowledged and agreed that the participation by a party as Operator shall not
absolve such party from their proportionate indemnification and contribution
contemplated under this Article 22.0.


22.5                      The Operator shall not be liable to any other party
nor shall any party be liable to the Operator in contract, tort or otherwise for
special or consequential damages, including, without limiting the generality of
the foregoing, loss of profits or revenues.


23.0
INSURANCE



23.1                      Commencing on the Operative Date, the Management
Committee shall cause the Operator to place and maintain with a reputable
insurer or insurers such insurance, if any, as the Management Committee in its
discretion deems advisable in order to protect the parties together with such
other insurance as any Participant may by notice reasonably request.  The
Operator shall, upon the written request of any Participant, provide it with
evidence of that insurance.


23.2                      Section 23.1 shall not preclude any party from
placing, for its own account insurance for greater or other coverage than that
placed by the Operator.


24.0
RELATIONSHIP OF PARTIES



24.1                      The rights, duties, obligations and liabilities of the
parties shall be several and not joint nor joint and several, it being the
express purpose and intention of the parties that their respective Interests
shall be held as tenants in common.


24.2                      Nothing herein contained shall be construed as
creating a partnership of any kind or as imposing upon any party any partnership
duty, obligation or liability to any other party hereto.


24.3                      No party shall, except when required by this Agreement
or by any law, bylaw, ordinance, rule, order or regulation, use, suffer or
permit to be used, directly or indirectly, the name of any other party for any
purpose related to the Property or this Agreement.


25.0
PARTITION



25.1                      Each of the parties hereto waives, during the term of
this Agreement, any right to partition of the Property or the Assets or any part
thereof and no party shall seek to be entitled to partition of the Property or
the Assets whether by way of physical partition, judicial sale or otherwise
during the term of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
26.0
TAXATION



26.1                      All Costs incurred hereunder shall be for the account
of the party or parties making or incurring the same, if more than one then in
proportion to their respective Interests, and each party on whose behalf any
Costs have been incurred shall be entitled to claim all tax benefits,
write-offs, and deductions with respect thereto.


27.0
FORCE MAJEURE



27.1                      Notwithstanding anything herein contained to the
contrary, if any Participant is prevented from or delayed in performing any
obligation under this Agreement, and such failure is occasioned by any cause
beyond its reasonable control, excluding only lack of finances, then, subject to
Section 27.2, the time for the observance of the condition or performance of the
obligation in question shall be extended for a period equivalent to the total
period the cause of the prevention or delay persists or remains in effect
regardless of the length of such total period.


27.2                      Any party hereto claiming suspension of its
obligations as aforesaid shall promptly notify the other parties to that effect
and shall take all reasonable steps to remove or remedy the cause and effect of
the force majeure described in the said notice insofar as it is reasonably able
so to do and as soon as possible; provided that the terms of settlement of any
labour disturbance or dispute, strike or lockout shall be wholly in the
discretion of the party claiming suspension of its obligations by reason
thereof, and that party shall not be required to accede to the demands of its
opponents in any such labour disturbance or dispute, strike, or lockout solely
to remedy or remove the force majeure thereby constituted.  The party claiming
suspension of its obligations shall promptly notify the other parties when the
cause of the Force Majeure has been removed.


27.3                      The extension of time for the observance of conditions
or performance of obligations as a result of force majeure shall not relieve the
Operator from its obligations to keep the Property in good standing pursuant to
Sections 6.4(a) and 6.4(e).


28.0
NOTICE



28.1                      All invoices, notices, consents and demands under this
Agreement shall be in writing and may be delivered personally, transmitted by
fax (with transmission confirmed in writing), or may be forwarded by first class
prepaid registered mail to the address for each party specified in this
Agreement or to such addresses as each party may from time to time specify by
notice.  Any notice delivered or sent by fax shall be deemed to have been given
and received on the business day next following the date of delivery or
transmission.  Any notice mailed as aforesaid shall be deemed to have been given
and received on the fifth business day following the date it is posted, provided
that if between the time of mailing and the actual receipt of the notice there
shall be a mail strike, slowdown or other labour dispute which affects delivery
of the notice by mails, then the notice shall be effective only if actually
delivered.


29.0
WAIVER



29.1                      No waiver of any breach of this Agreement shall be
binding unless evidenced in writing executed by the party against whom charged.
Any waiver shall extend only to the particular breach so waived and shall not
limit any rights with respect to any future breach.


30.0
AMENDMENTS



30.1                      This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  An
amendment or variation of this Agreement shall only be binding upon a party if
evidenced in writing executed by that party.
 
 
21

--------------------------------------------------------------------------------

 
 
31.0
TERM



31.1                      Unless earlier terminated by agreement of all parties
having an Interest or as a result of one party acquiring a 100% Interest in the
Joint Operation, this Agreement shall remain in full force and effect for so
long as any party has any right, title or interest in the Property.  Termination
of this Agreement shall not, however, relieve any party from any obligations
theretofore accrued but unsatisfied, nor from its obligations with respect to
rehabilitation of the Mine site and reclamation.


32.0
TIME OF ESSENCE



32.1                      Time is of the essence of this Agreement.


33.0
ASSIGNMENT ¾ RIGHT OF FIRST REFUSAL



33.1                      If a party (hereinafter in this Section referred to as
the “Owner”):



 
(a)
receives a bona fide offer from an independent third party (the “Proposed
Purchaser”) dealing at arm’s length with the Owner to purchase all or any part
all of the Owner’s Interest or its interest in this Agreement which offer the
Owner desires to accept; or




 
(b)
if the Owner intends to sell all or any part of its Interest or its interest in
this Agreement.



The Owner shall first offer (the “Offer”) such interest in writing to the other
party upon terms no less favourable than those offered by the Proposed Purchaser
or intended to be offered by the Owner, as the case may be.  The Offer shall
specify the price and terms and conditions of such sale, the name of the
Proposed Purchaser (which term shall, in the case of an intended offer by the
Owner, mean the person or persons to whom the Owner intends to offer its
interest) and, if the offer received by the Owner from the Proposed Purchaser
provides for any consideration payable to the Owner otherwise than in cash, the
Offer shall include the Owner’s good faith estimate of the cash equivalent of
the non-cash consideration.  If within a period of 60 days of the receipt of the
Offer, the other party notifies the Owner in writing that it will accept the
same, the Owner shall be bound to sell such interest to the other party (subject
as hereinafter provided with respect to price) on the terms and conditions of
the Offer.  If the Offer so accepted by the other party contains the Owner’s
good faith estimate of the cash equivalent consideration as aforesaid, and if
the other party disagrees with the Owner’s best estimate, the other party shall
so notify the Owner at the time of acceptance and the other party shall, in such
notice, specify what it considers, in good faith, the fair cash equivalent to be
and the resulting total purchase price.  If the other party so notifies the
Owner, the acceptance by the other party shall be effective and binding upon the
Owner and the other party and the cash equivalent of any such non-cash
consideration shall be determined by binding arbitration under the Commercial
Arbitration Act (British Columbia) and shall be payable by the other party,
subject to prepayment as hereinafter provided, within 60 days following its
determination by arbitration.  The other party shall in such case pay to the
Owner, against receipt of an absolute transfer of clear and unencumbered title
to the interest of the Owner being sold, the total purchase price which it
specified in its notice to the Owner and such amount shall be credited to the
amount determined following arbitration of the cash equivalent of any non-cash
consideration.  If the other party fails to notify the Owner before the
expiration of the time limited therefor that it will purchase the interest
offered, the Owner may sell and transfer such interest to the Proposed Purchaser
at the price and on the terms and conditions specified in the Offer for a period
of 60 days, provided that the terms of this Section shall again apply to such
interest if the sale to the Proposed Purchaser is not completed within the said
60 days.  Any sale hereunder shall be conditional upon the Proposed Purchaser
delivering a written undertaking to the other party, in form and content
satisfactory to its counsel, to be bound by the terms and conditions of this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
34.0
SUCCESSORS AND ASSIGNS



34.1                      This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.


35.0
GOVERNING LAW



35.1                      This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia.


IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.






THUNDER BAY MINERALS INC.






per/s/James Wheeler
     James Wheeler, President








SOURCE GOLD CORP.






per/s/Harry Bydgnes
     Harry Bydgnes, President
 
 
23

--------------------------------------------------------------------------------

 


SCHEDULE A


ACCOUNTING PROCEDURE


1.0                      INTERPRETATION
1.1                      Terms defined in the Agreement shall, subject to any
contrary intention, have the same meanings herein.  In this Schedule the
following words, phrases and expressions shall have the following meanings:



 
“Agreement” means the Agreement to which this Accounting Procedure is attached
as Schedule A.




 
“Count” means a physical inventory count.




 
“Employee” means those employees of the Operator who are assigned to and
directly engaged in the conduct of Mining Operations, whether on a full-time or
part-time basis.




 
“Employee Benefits” means the Operator’s cost of holiday, vacation, sickness,
disability benefits, field bonuses, amounts paid to and the Operator’s costs of
established plans for employee’s group life insurance, hospitalization, pension,
retirement and other customary plans maintained for the benefit of Employees and
Personnel, as the case may be, which costs may be charged as a percentage
assessment on the salaries and wages of Employees or Personnel, as the case may
be, on a basis consistent with the Operator’s cost experience.




 
“Field Offices” means the necessary sub-office or sub-offices in each place
where a Program or Construction is being conducted or a Mine is being operated.




 
“Government Contributions” means the cost or contributions made by the Operator
pursuant to assessments imposed by governmental authority which are applicable
to the salaries or wages of Employees or Personnel, as the case may be.




 
“Joint Account” means the books of account maintained by the Operator to record
all assets, liabilities, costs, expenses, credits and other transactions arising
out of or in connection with the Mining Operations.




 
“Material” means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Management Committee, for use in
the Mining Operations and, without limiting the generality, more particularly
“Controllable Material” means such Material which is ordinarily classified as
Controllable Material, as that classification is determined or approved by the
Management Committee, and controlled in mining operations.




 
“Personnel” means those management, supervisory, administrative, clerical or
other personnel of the Operator normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Office in
question.




 
“Reasonable Expenses” means the reasonable expenses of Employees or Personnel,
as the case may be, for which those Employees or Personnel may be reimbursed
under the Operator’s usual expense account practice, as accepted by the
Management Committee; including without limiting generality, any relocation
expenses necessarily incurred in order to properly staff the Mining Operations
if the relocation is approved by the Management Committee.




 
“Supervision Offices” means the Operator’s offices or department within the
Operator’s offices from which the Mining Operations are generally supervised.

 
A-1
 
 
 

--------------------------------------------------------------------------------

 
 
2.0                      STATEMENTS AND BILLINGS
2.1                      The Operator shall, by invoice, charge each Participant
with its Proportionate Share of Exploration Costs and Mine Costs in the manner
provided in Sections 7.0 and 15.0 of the Agreement respectively.


2.2                      The Operator shall deliver, with each invoice rendered
for Costs incurred a statement indicating:



 
(a)
all charges or credits to the Joint Account relating to Controllable Material;
and




 
(b)
all other charges and credits to the Joint Account summarized by appropriate
classification indicative of the nature of the charges and credits.



2.3                      The Operator shall deliver with each invoice for an
advance of Costs a statement indicating:



 
(a)
the estimated Exploration Costs or, in the case of Mine Costs the estimated cash
disbursements, to be made during the next succeeding month;




 
(b)
the addition thereto or subtraction therefrom, as the case may be, made in
respect of Exploration Costs or Mine Costs actually having been incurred in an
amount greater or lesser than the advance which was made by each Participant for
the penultimate month preceding the month of the invoice; and




 
(c)
the advances made by each Participant to date and the Exploration Costs or Mine
Costs incurred to the end of the penultimate month preceding the month of the
invoice.



3.0                      DIRECT CHARGES
3.1                      The Operator shall charge the Joint Account with the
following items:



 
(a)
Contractor’s Charges:




 
All costs directly relating to the Mining Operations incurred under contracts
entered into by the Operator with third parties.




 
(b)
Labour Charges:




 
(i)
The salaries and wages of Employees in an amount calculated by taking the full
salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Mining Operations and as its denominator the total normal
working time for the month of the Employee;




 
(ii)
the Reasonable Expenses of the Employees; and




 
(iii)
Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect to their
salaries and wages.

 
A-2
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Office Maintenance:




 
(i)
The cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Field Offices and the Supervision Offices.  The basis for
charging the Joint Account for such maintenance costs shall be as follows:




 
(A)
the expense of maintaining and operating Field Offices, less any revenue
therefrom; and




 
(B)
that portion of maintaining and operating the Supervision Offices which is equal
to:




 
(1)
the anticipated total operating expenses of the Supervision Offices
 
divided by:




 
(2)
the anticipated total staff man days for the Employees whether in connection
with the Mining Operations or not;
 
multiplied by:




 
(3)
the actual total time spent on the Mining Operations by the Employee expressed
in man days;




 
(ii)
without limiting generality, the anticipated total operating expenses of the
Supervision Offices shall include:




 
(A)
the salaries and wages of the Operator’s Personnel which have been directly
charged to the Supervision Offices;




 
(B)
the Reasonable Expense of the Personnel; and




 
(C)
Employee Benefits; and




 
(iii)
the Operator shall make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
operating expenses and actual total staff man days referred to in
Section 3.1(c)(i)(B) of this Schedule A.




 
(d)
Material:




 
Material purchased or furnished by the Operator for use on the Property as
provided under Section 4.0 of this Schedule A.




 
(e)
Transportation Charges:




 
The cost of transporting Employees and Material necessary for the Mining
Operations.




 
(f)
Service Charges:




 
(i)
The cost of services and utilities procured from outside sources other than
services covered by Section 3.1(h).  The cost of consultant services shall not
be charged to the Joint Account unless the retaining of the consultant is
approved in advance by the Management Committee; and




 
(ii)
use and service of equipment and facilities furnished by the Operator as
provided in Section 4.4 of this Schedule A.

 
A-3
 
 

--------------------------------------------------------------------------------

 
 

 
(g)
Damages and Losses to Joint Property:




 
All costs necessary for the repair or replacement of Assets made necessary
because of damages or losses by fire, flood, storms, theft, accident or other
cause.  If the damage or loss is estimated by the Operator to exceed $10,000,
the Operator shall furnish each Participant with written particulars of the
damages or losses incurred as soon as practicable after the damage or loss has
been discovered.  The proceeds, if any, received on claims against any policies
of insurance in respect of those damages or losses shall be credited to the
Joint Account.




 
(h)
Legal Expense:




 
All costs of handling, investigating and settling litigation or recovering the
Assets, including, without limiting generality, attorney’s fees, court costs,
costs of investigation or procuring evidence and amounts paid in settlement or
satisfaction of any litigation or claims; provided, however, that, unless
otherwise approved in advance by the Management Committee, no charge shall be
made for the services of the Operator’s legal staff or the fees and expenses of
outside solicitors.




 
(i)
Taxes:




 
All taxes, duties or assessments of every kind and nature (except income taxes)
assessed or levied upon or in connection with the Property, the Mining
Operations thereon, or the production therefrom, which have been paid by the
Operator for the benefit of the parties.




 
(j)
Insurance:




 
Net premiums paid for:




 
(i)
such policies of insurance on or in connection with Mining Operations as may be
required to be carried by law; and




 
(ii)
such other policies of insurance as the Operator may carry for the protection of
the parties in accordance with the Agreement; and




 
the applicable deductibles in event of an insured loss.




 
(k)
Rentals:




 
Fees, rentals and other similar charges required to be paid for acquiring,
recording and maintaining permits, mineral claims and mining leases and rentals
and royalties which are paid as a consequence of the Mining Operations.




 
(l)
Permits:




 
Permit costs, fees and other similar charges which are assessed by various
governmental agencies.




 
(m)
Other Expenditures:




 
Such other costs and expenses which are not covered or dealt with in the
foregoing provisions of this Section 3.1 of this Schedule A as are incurred with
the approval of the Management Committee for Mining Operations or as may be
contemplated in the Agreement.

 
A-4
 
 

--------------------------------------------------------------------------------

 
 
4.0                      PURCHASE OF MATERIAL
4.1                      Subject to Section 4.4 of this Schedule A the Operator
shall purchase all Materials and procure all services required in the Mining
Operations.


4.2                      Materials purchased and services procured by the
Operator directly for the Mining Operations shall be charged to the Joint
Account at the price paid by the Operator less all discounts actually received.


4.3                      Any Participant may sell Material or services required
in the Mining Operations to the Operator for such price and upon such terms and
conditions as the Management Committee may approve.


4.4                      Notwithstanding the foregoing provisions of this
Section 4.0, the Operator, after having obtained the prior approval of the
Management Committee, shall be entitled to supply for use in connection with the
Mining Operations equipment and facilities which are owned by the Operator and
to charge the Joint Account with such reasonable costs as are commensurate with
the ownership and use thereof.


5.0                      DISPOSAL OF MATERIAL
5.1                      The Operator, with the approval of the Management
Committee may, from time to time, sell any Material which has become surplus to
the foreseeable needs of the Mining Operations for the best price and upon the
most favourable terms and conditions available.


5.2                      Any Participant may purchase from the Operator any
Material which may from time to time become surplus to the foreseeable need of
the Mining Operations for such price and upon such terms and conditions as the
Management Committee may approve.


5.3                      Upon termination of the Agreement, the Management
Committee may approve the division of any Material held by the Operator at that
date, which Material may be taken by the Participants in kind or be taken by a
Participant in lieu of a portion of its Proportionate Share of the net revenues
received from the disposal of the Assets and Property.  If the division to a
Participant be in lieu, it shall be for such price and on such terms and
conditions as the Management Committee may approve.


5.4                      The net revenues received from the sale of any Material
to third parties or to a Participant shall be credited to the Joint Account.


6.0                      INVENTORIES
6.1                      The Operator shall maintain records of Material in
reasonable detail and records of Controllable Material in detail.


6.2                      The Operator shall perform Counts from time to time at
reasonable intervals, and in any event at the end of each calendar year.  The
independent external auditor of the Operator shall be given reasonable notice of
each Count, and shall be given the opportunity to attend the Count.


6.3                      Forthwith after performing a Count, the Operator shall
reconcile the inventory with the Joint Account.  The Operator shall not be held
accountable for any shortages of inventory except such shortages as may have
arisen due to a lack of diligence on the part of the Operator.


7.0                      ADJUSTMENTS
7.1                      Payment of any invoice by a Participant shall not
prejudice the right of that Participant to protest the correctness of the
statement supporting the payment; provided, however, that all invoices and
statements presented to each Participant by the Operator during any calendar
year shall conclusively be presumed to be true and correct upon the expiration
of 12 months following the end of the calendar year to which the invoice or
statement relates, unless within that 12-month period that Participant gives
notice to the Operator making claim on the Operator for an adjustment to the
invoice or statement.
 
A-5
 
 

--------------------------------------------------------------------------------

 
 
7.2                      The Operator shall not adjust any invoice or statement
in favour of itself after the expiration of 12 months following the end of the
calendar year to which the invoice or statement relates.


7.3                      Notwithstanding Sections 7.1 and 7.2 of this
Schedule A, the Operator may make adjustments to an invoice or statement which
arise out of a Count of Material or Assets within 60 days of the completion of
the Count.


7.4                      A Participant shall be entitled upon notice to the
Operator to request that the independent external auditor of the Operator
provide that Participant with its opinion that any invoice or statement
delivered pursuant to the Agreement in respect of the period referred to in
Section 7.1 of this Schedule A has been prepared in accordance with this
Agreement.


7.5                      The time for giving the audit opinion contemplated in
Section 7.4 of this Schedule A shall not extend the time for the taking of
exception to and making claims on the Operator for adjustment as provided in
Section 7.1 of this Schedule A.


7.6                      The cost of the auditor’s opinion referred to in
Section 7.4 of this Schedule A shall be solely for the account of the
Participant requesting the auditor’s opinion, unless the audit disclosed a
material error adverse to that Participant, in which case the cost shall be
solely for the account of the Operator.


7.7                      Upon not less than 10 business days’ notice to the
Operator, and no more frequently than twice during the currency of each
Operating Plan, a Participant shall be entitled to inspect the Joint Account ,
at the location(s) where such records are normally kept.  All costs incurred in
carrying out such inspection shall be borne by the Participant.  All
disagreements or discrepancies identified by the Participant shall be referred
to the independent external auditor for final resolution.



A-6
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B


Description of Subject Mineral Claims Twin Falls

 
 

--------------------------------------------------------------------------------

 

SCHEDULE “C”

 
NET SMELTER RETURN ROYALTY